Exhibit 10.1

EXECUTION COPY

 

FIVE YEAR

CREDIT AGREEMENT

among

WPS RESOURCES CORPORATION,


as Borrower



THE LENDERS IDENTIFIED HEREIN,

CITIBANK, N.A.

,
as Syndication Agent



 

WELLS FARGO BANK NATIONAL ASSOCIATION

,
as Co-Documentation Agent



 

JPMORGAN CHASE BANK, N.A.,


as Co-Documentation Agent



 

UBS SECURITIES LLC,


as Co-Documentation Agent



 

U.S. BANK NATIONAL ASSOCIATION,

as Agent

and

U.S. BANK NATIONAL ASSOCIATION and CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arrangers and Book Managers

DATED AS OF JUNE 2, 2005

<PAGE>

TABLE OF CONTENTS

Section 1. DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions  1 1.2 Computation of Time Periods 12 1.3 Accounting Terms 12

Section 2.

LOANS 13 2.1 Revolving Loan Commitment 13 2.2 Method of Borrowing for Revolving
Loans 13 2.3 Funding of Revolving Loans 13 2.4 Continuations and Conversions 14
2.5 Minimum Amounts 15 2.6 Reductions and Increases of Revolving Loan Commitment
15 2.7 Notes 16 2.8 Swing Line Loans 16 2.9 Letters of Credit 18

Section 3.

PAYMENTS 24 3.1 Interest 24 3.2 Prepayments 24 3.3 Payment in Full at Maturity
25 3.4 Fees 25 3.5 Place and Manner of Payments 25 3.6 Pro Rata Treatment  25
3.7 Computations of Interest and Fees 26 3.8 Sharing of Payments 27 3.9 Evidence
of Debt 27

 

i


<PAGE>

Section 4. ADDITIONAL PROVISIONS REGARDING LOANS

28

4.1

Eurodollar Loan Provisions  28 4.2 Capital Adequacy 29 4.3 Compensation 30 4.4
Taxes 30 4.5 Replacement of Lenders 32

Section 5.

CONDITIONS PRECEDENT 33 5.1 Closing Conditions 33 5.2 Conditions to Each
Extension of Credit 35

Section 6. 

REPRESENTATIONS AND WARRANTIES 36 6.1 Organization and Good Standing; Assets 36
6.2 Due Authorization 36 6.3 No Conflicts 36 6.4 Consents 37 6.5 Enforceable
Obligations 37 6.6 Financial Condition 37 6.7 No Material Change 37 6.8 No
Default 38 6.9 Indebtedness 38 6.10 Litigation 38 6.11 Taxes 38 6.12 Compliance
with Law 38 6.13 ERISA 38 6.14 Use of Proceeds; Margin Stock 40 6.15 Government
Regulation 40

> > > >  
> > > > 
> > > > ii

<PAGE>

6.16 Disclosure 40

Section 7.

AFFIRMATIVE COVENANTS 40 7.1 Information Covenants 40 7.2 Financial Covenant 42
7.3 Preservation of Existence and Franchises. 42 7.4 Books and Records  42 7.5
Compliance with Law 43 7.6 Payment of Taxes and Other Indebtedness 43 7.7
Insurance 43 7.8 Use of Proceeds 43 7.9 Audits/Inspections 43 7.10 Restrictive
Agreements 44

Section 8.

NEGATIVE COVENANTS 44 8.1 Nature of Business 44 8.2 Consolidation and Merger 44
8.3 Sale or Lease of Assets 45 8.4 Arm's-Length Transactions  45 8.5 Fiscal Year
45 8.6 Liens 45

Section 9. 

EVENTS OF DEFAULT 47 9.1 Events of Default 47 9.2 Acceleration; Remedies  49 9.3
Allocation of Payments After Event of Default 50

Section 10.

AGENCY PROVISIONS 51 10.1 Appointment  51

 

> > > > iii

<PAGE>

10.2 Delegation of Duties 51 10.3 Exculpatory Provisions 51 10.4 Reliance on
Communications 52 105 Notice of Default 52 10.6 Non-Reliance on Agent and Other
Lenders 53 10.7 Indemnification 53 10.8 Agent in Its Individual Capacity 54 10.9
Successor Agent 54 Section 11.  MISCELLANEOUS  54 11.1 Notices 54 11.2 Right of
Set-Off  54 11.3 Benefit of Agreement 55 11.4 No Waiver; Remedies Cumulative 58
11.5 Payment of Expenses, etc. 58 11.6 Amendments, Waivers and Consents 59 11.7
Counterparts/Telecopy. 60 11.8 Headings 60 11.9 Defaulting Lender 60 11.10
Survival of Indemnification and Representations and Warranties.  60 11.11
Confidentiality. 60 11.12 Governing Law; Venue 61 11.13 Waiver of Jury Trial;
Waiver of Consequential Damages 61 11.14 Time 61 11.15 Severability 62 11.16
Assurances  62

> > > >  
> > > > 
> > > > iv

<PAGE>

11.17 USA Patriot Act Notification 62 11.18 Entirety 62



SCHEDULES

Schedule 1.1 Commitment Percentages Schedule 6.1(c)  Subsidiaries Schedule 8.3
Asset Sales Schedule 8.6 Existing Liens Schedule 11.1  Notices

  
 

EXHIBITS

Exhibit 2.2 Form of Notice of Borrowing Exhibit 2.4 Form of Notice of
Continuation/Conversion Exhibit 2.7 Form of Revolving Loan Note Exhibit 7.1(c)
Form of Officer's Certificate Exhibit 11.3 Form of Assignment Agreement


v

<PAGE>


FIVE YEAR
CREDIT AGREEMENT

        THIS FIVE YEAR CREDIT AGREEMENT (this "Credit Agreement"), dated as of
June 2, 2005, is entered into among WPS RESOURCES CORPORATION, a Wisconsin
corporation (the "Borrower"), the Lenders (as defined herein), U.S. BANK
NATIONAL ASSOCIATION and CITIGROUP GLOBAL MARKETS INC., as Co-Lead Arrangers and
Book Managers, CITIBANK, N.A., as Syndication Agent, WELLS FARGO BANK NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A. and UBS SECURITIES LLC, as
Co-Documentation Agents, and U.S. BANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the "Agent").

RECITALS

            WHEREAS,

the Borrower has requested that the Lenders provide a $500 million five year
revolving credit facility to the Borrower for the purposes set forth herein;
and.



            WHEREAS,

the Lenders have agreed to provide such five year revolving credit facility on
the terms and conditions hereinafter set forth.



            NOW, THEREFORE, IN CONSIDERATION

of the premises and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



        Section 1. DEFINITIONS AND ACCOUNTING TERMS

            1.1 Definitions

.



            As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

            "2004 Credit Agreement" means the 364-Day Credit Agreement dated as
of August 6, 2004, among the Borrower, the financial institutions identified as
lenders therein, Wells Fargo Bank, N.A., as Syndication Agent, Citibank, N.A.,
J.P.Morgan Chase Bank and UBS AG, Stamford Branch, as co-documentation agents,
and U.S. Bank National Association, as lead arranger, book manager and as agent
for the lenders thereunder.

            "Adjusted Eurodollar Rate" means the Eurodollar Rate plus the
Applicable Percentage.    

            "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

<PAGE>

           "Agent" means U.S. Bank National Association and any successors and
assigns in such capacity.

           "Aggregate Commitments" means, collectively, the Revolving Loan
Commitment of each Lender.

           "Applicable Percentage" means, at any time, the appropriate
applicable percentages corresponding to the Borrower's Public Debt Ratings in
effect as of the most recent Calculation Date, as shown below:



Pricing
Level

 

Borrower's Public
Debt Rating

Applicable
Percentage for
Eurodollar
Loans


Applicable
Percentage for
Revolving Fees

pplicable
Percentage for
Letter of Credit
Fees

         

I.

AA- from S&P or
Aa3 from Moody's

0.135%

0.065%

0.135%

         

II.

A+ from S&P or
A1 from Moody's

0.175%

0.075%

0.175%

         

III.

A from S&P or
A2 from Moody's

0.210%

0.090%

0.210%

         

IV.

A- from S&P or
A3 from Moody's

0.300%

0.100%

0.300%

         

V.

BBB+ from S&P or
Baa1 from Moody's

0.350%

0.125%

0.350%

         

VI.

<

BBB from S&P or
Baa2 from Moody's



0.475%

0.150%

0.475%

 

or

       

Unrated by S&P
or Moody's

     

            The Applicable Percentage for Eurodollar Loans, the Revolving Fees
and the Letter of Credit Fees shall, in each case, be determined and adjusted on
the date (each a "Calculation Date") five Business Days after the date there is
a change in the Borrower's Public Debt Rating. Each determination of the
Applicable Percentage shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans as well as any new Eurodollar Loans
made.

             In the event that the Public Debt Ratings of S&P and Moody's do not
correspond to the same Pricing Level, then the higher of the two ratings shall
determine the Pricing Level, 

2

<PAGE>

except that if the Public Debt Ratings differ by more than one Pricing Level,
the Pricing Level that is one Pricing Level higher than the Pricing Level
corresponding to the lower of such ratings shall determine the Pricing Level.

            The Borrower shall promptly deliver to the Agent, at the address set
forth on Schedule 11.1, information regarding any change in the Borrower's
Public Debt Rating, as determined by S&P and Moody's, that would change the
existing Pricing Level pursuant to the preceding paragraph.

            "Bankruptcy Code" means the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

            "Base Rate" means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the
Prime Rate in effect on such day. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable after due inquiry to ascertain the Federal Funds Rate for any
reason, including the inability or failure of the Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (a) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective on the effective date of such change in the Prime Rate
or the Federal Funds Rate, respectively.

            "Base Rate Loan" means a Revolving Loan which bears interest based
on the Base Rate.

            "Borrower" means WPS Resources Corporation, a Wisconsin corporation.

            "Borrower Obligations" means, without duplication, all of the
obligations of the Borrower to the Lenders and the Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents.

            "Business Day" means any day other than a Saturday, a Sunday, a
legal holiday or a day on which banking institutions are authorized or required
by law or other governmental action to close in Milwaukee, Wisconsin and New
York, New York; provided that in the case of Eurodollar Loans, such day is also
a day on which dealings between banks are carried on in U.S. dollar deposits in
the London interbank market.

            "Capitalization" means the sum of (a) Total Funded Debt plus (b) Net
Worth.

            "Change of Control" means any of the following events: (a) any
"person" or "group" (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become, directly or indirectly, the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
shall be deemed to have "beneficial ownership" of all shares that any such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), by way of merger, consolidation or
otherwise, of 30% or more of the voting power of the Voting Stock of the
Borrower on a fully-diluted basis, after giving effect to the 

3

<PAGE>

conversion and exercise of all outstanding warrants, options and other
securities of the Borrower (whether or not such securities are then currently
convertible or exercisable), (b) during any period of two consecutive calendar
years, individuals who at the beginning of such period constituted the board of
directors of the Borrower cease for any reason to constitute a majority of the
directors of the Borrower then in office unless (i) such new directors were
elected or nominated by a majority of the directors of the Borrower who
constituted the board of directors of the Borrower at the beginning of such
period or (ii) the reason for such directors failing to constitute a majority is
a result of retirement by directors due to age, death or disability or (c) the
failure of the Borrower to own 100% of the common stock of Wisconsin Public
Service Corporation.

        "Closing Date" means the date hereof.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Commitment Percentage" means, for each Lender, the percentage
identified as its Commitment Percentage opposite such Lender's name on Schedule
1.1 attached hereto, as such percentage may be modified by assignment in
accordance with the terms of this Credit Agreement or by reductions or increases
in the Revolving Loan Commitment pursuant to Section 2.6 hereof.

        "Confidential Information" means information furnished by or on behalf
of the Borrower to the Agent or any Lender in connection with this Agreement,
but does not include any such information that (a) is or becomes generally
available to the public, (b) was available to the Agent or any Lender on a
nonconfidential basis prior to its disclosure to the Agent or such Lender by the
Borrower or any of its Subsidiaries or (c) is or becomes available to the Agent
or such Lender on a nonconfidential basis from a source other than the Borrower
or any of its Subsidiaries.

        "Credit Documents" means this Credit Agreement, the Notes, the LOC
Documents and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

        "Default" means any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.

        "Defaulting Lender" means, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, (b) has failed to pay to the Agent or any Lender an amount owed by
such Lender pursuant to the terms of this Credit Agreement or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

        "Dollars" and "$" means dollars in lawful currency of the United States
of America.

        "Effective Date" means the date on which the conditions set forth in
Section 5.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders) and on which the initial Extension of Credit shall have been made.

 

4

<PAGE>

 

        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender;
and (c) any other Person approved by the Agent and the Borrower (such approval
not to be unreasonably withheld or delayed); provided that (i) the Borrower's
consent is not required during the existence and continuation of an Event of
Default, and (ii) neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

        "ERISA Affiliate" means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

        "Eurodollar Loan" means a Revolving Loan bearing interest at the
Adjusted Eurodollar Rate.

        "Eurodollar Rate" means with respect to any Eurodollar Loan, for the
Interest Period applicable thereto, a rate per annum determined pursuant to the
following formula:

> > "Eurodollar Rate" = London Interbank Offered Rate
> >                               1 - Eurodollar Reserve Percentage

        "Eurodollar Reserve Percentage" means, for any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
of the Board of Governors of the Federal Reserve System (or any successor), as
such regulation may be amended from time to time or any successor regulation, as
the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

        "Event of Default" has the meaning specified in Section 9.1.

        "Extension of Credit" means, as to any Lender, (i) the making of a Loan
by such Lender (or a participation therein by a Lender) and (ii) the issuance of
a Letter of Credit by the Agent (and the participation therein by the Lenders).

 

5

<PAGE>

 

        "Fee Letter" means that certain letter agreement, dated as of
__________, 2005 between the Agent and the Borrower, as amended, modified,
supplemented or replaced from time to time.

        "Federal Funds Rate" means for any day the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Agent on such day on such transactions as determined by the Agent.

        "First Mortgage Indentures" means (a) that certain First Mortgage and
Deed of Trust dated as of January 1, 1941, from Wisconsin Public Service
Corporation to U.S. Bank National Association (successor to First Wisconsin
Trust Company), as trustee, as heretofore or hereafter amended, modified and
supplemented and any substitute or replacement mortgage indenture, (b) that
certain Indenture dated as of December 1, 1998, between Wisconsin Public Service
Corporation and U.S. Bank National Association (successor to Firstar Bank
Milwaukee, N.A.), as trustee, as heretofore or hereafter amended, modified and
supplemented and any substitute or replacement mortgage indenture, and (c) that
certain Indenture of Mortgage dated May 1, 1947, from Upper Peninsula Power
Company to U.S. Bank National Association (successor to City National Bank and
Trust Company of Chicago), as trustee, as heretofore or hereafter amended,
modified and supplemented and any substitute or replacement mortgage indenture.

        "Funded Debt" of any Person means, without duplication, the sum of (a)
all Indebtedness of such Person for borrowed money, except to the extent such
Indebtedness is "non-recourse" to such Person or recourse for payment of such
Indebtedness is limited to specific assets of such Person (whether or not
included on a consolidated balance sheet of such Person), (b) the principal
portion of all obligations of such Person under capital lease obligations, (c)
all obligations, contingent or otherwise, relative to the face amount of all
letters of credit issued to support Indebtedness of the kinds referred to in
clauses (a) and (b) above, (d) all Guaranty Obligations of such Person with
respect to Indebtedness and obligations of the type described in clauses (a)
through (c) hereof of another Person; provided that such Guaranty Obligations
are required to be reported as liabilities on a balance sheet of such Person
prepared in accordance with GAAP (and without duplication of any liability
already appearing as a liability on such balance sheet); and further provided
that, in the event a Guaranty Obligation is limited as to dollar amount, such
Guaranty Obligation shall not exceed such limitation, and (e) all Indebtedness
and obligations of the type described in clauses (a), (b), and (c) hereof of
another Person, secured by a Lien on any property of such Person whether or not
such Indebtedness or obligations has been assumed by such Person.
Notwithstanding the foregoing, Funded Debt shall not include trust preferred
securities, if any, shall not include interest on Indebtedness that is accrued
in the ordinary course of business and shall not include intercompany
Indebtedness.

 

6

<PAGE>

 

        "GAAP" means generally accepted accounting principles in the United
States applied on a consistent basis and subject to Section 1.3.

        "Governmental Authority" means any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

        "Guaranty Obligations" means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Funded Debt of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Funded Debt, or (b) to advance or provide funds or other
support for the payment or purchase of such Funded Debt or to maintain working
capital, solvency or other balance sheet condition of such other Person. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made; provided that, in the event a
Guaranty Obligation is limited as to dollar amount, such Guaranty Obligation
shall not exceed such limitation.

        "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person (other than trade
payables), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guaranty Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (h) all obligations of such Person to repurchase any
securities which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (i) the net obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements,
Permitted Energy Transactions or other interest or exchange rate hedging
arrangements, and (j) the maximum amount of all outstanding performance and
standby letters of credit issued or bankers' acceptance facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed). The Indebtedness of any Person shall include the
recourse Indebtedness of any partnership or unincorporated joint venture and for
which such Person is legally obligated.

 

7

<PAGE>

 

        "Interest Payment Date" means (a) as to Base Rate Loans, monthly in
arrears on the first day of each fiscal month of the Borrower and the Maturity
Date and (b) as to Eurodollar Loans, the last day of each applicable Interest
Period and the Maturity Date and, in addition, where the applicable Interest
Period for a Eurodollar Loan is greater than three months, then also on the last
day of each fiscal quarter of the Borrower during such Interest Period. If an
Interest Payment Date falls on a date which is not a Business Day, such Interest
Payment Date shall be deemed to be the next succeeding Business Day, except that
in the case of Eurodollar Loans where the next succeeding Business Day falls in
the next succeeding calendar month, then on the next preceding day.

        "Interest Period" means, as to Eurodollar Loans, a period of one, two,
three or, subject to availability, six months duration, as the Borrower may
elect, commencing, in each case, on the date of the borrowing (including
continuations and conversions of Eurodollar Loans); provided, however, (a) if
any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Maturity Date and (c) with respect to Eurodollar Loans,
where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.

        "Lender" means any of the Persons identified as a "Lender" on the
signature pages hereto, and any Eligible Assignee which may become a Lender by
way of assignment in accordance with the terms hereof, together with their
successors and permitted assigns.

        "Letter of Credit Obligations" means the stated amount of all
outstanding Letters of Credit plus, without duplication, any unpaid
reimbursement obligations of the Borrower under the Letters of Credit.

        "Letters of Credit" is defined in Section 2.9.

        "Leverage Ratio" means, with respect to the Borrower and its
Subsidiaries at any date of determination, the ratio of (a) Total Funded Debt
to, (b) Capitalization, in each case calculated in accordance with GAAP.

        "Lien" means any mortgage, pledge, hypothecation, assignment for
security, deposit arrangement, security interest, encumbrance, lien (statutory
or otherwise), priority or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any unterminated financing or similar statement or notice filed under the
Uniform Commercial Code as adopted and in effect in the relevant jurisdiction or
other similar recording or notice statute, and any lease in the nature thereof).
The term "Lien" shall not include statutory priorities or financing statements
filed in connection with operating leases or sales of accounts owed by customers
for energy provided or to be provided outside the normal franchise service area
of Wisconsin Public Service Corporation and Upper Peninsula Power Company.

        "Loans" means the Revolving Loans and the Swing Line Loans.

 

8

<PAGE>

 

        "LOC Documents" means, with respect to any Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or at risk or (b) any collateral security for such
obligations.

        "London Interbank Offered Rate" means, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, (a) the rate per annum equal to
the rate determined by the Agent to be the offered rate that appears on the page
of the Telerate screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (b) if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service is not available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

        (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate of interest per annum determined by the Agent as the
rate of interest at which deposits in Dollars, in the approximate amount of the
Loan to be made or continued as, or converted into, a Eurodollar loan by U.S.
Bank National Association and having a maturity comparable to such Interest
Period, would be offered to major banks in the London interbank market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period rounded upwards to the next 1/100th of 1%.

        "Material Adverse Effect" means a material adverse effect on (a) the
operations, financial condition or business of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement, any of the other Credit Documents, or the rights and
remedies of the Lenders hereunder or thereunder; provided that matters disclosed
in writing to the Lenders prior to the Closing Date shall not be deemed to cause
a Material Adverse Effect.

        "Maturity Date" means June 2, 2010.

        "Moody's" means Moody's Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

        "Multiemployer Plan" means a Plan covered by Title IV of ERISA which is
a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

9

<PAGE>

 

        "Multiple Employer Plan" means a Plan covered by Title IV of ERISA,
other than a Multiemployer Plan, which the Borrower or any ERISA Affiliate and
at least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.

        "Net Worth" means, as of any date, the shareholders' equity or net worth
of the Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

        "Notes" means the Revolving Loan Notes.

        "Notice of Borrowing" means a request by the Borrower for a Revolving
Loan in the form of Exhibit 2.2.

        "Notice of Continuation/Conversion" means a request by the Borrower for
the continuation or conversion of a Revolving Loan in the form of Exhibit 2.4.

        "Participation Interest" means the Extension of Credit by a Lender by
way of a purchase of a participation in any Loans as provided in Section 3.8.

        "PBGC" means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.

        "Permitted Energy Transactions" means commodity sale, purchase or option
agreements or other commodity transactions or purchase or sale of weather
derivatives entered into by the Borrower or any Principal Subsidiary in the
ordinary course of the energy or energy related industry for non-speculative
purposes relating to the purchase or sale of electric power, electric power
transmission capacity, natural gas, natural gas transportation capacity, natural
gas storage, generation spark spreads, heating oil, crude oil, propane, coal or
currency.

        "Person" means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.

        "Plan" means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an "employer" within the meaning of
Section 3(5) of ERISA.

        "Prime Rate" means the per annum rate of interest established from time
to time by the Agent at its principal office in Milwaukee, Wisconsin (or such
other principal office as communicated by the Agent to the Borrower and the
Lenders) as its Prime Rate. Any change in the interest rate resulting from a
change in the Prime Rate shall become effective as of 12:01 a.m. (Milwaukee
time) of the Business Day on which each change in the Prime Rate is announced by
the Agent. The Prime Rate is a reference rate used by the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit to any debtor.

        "Principal Subsidiary" means (a) any of Wisconsin Public Service
Corporation, Upper Peninsula Power Company, WPS Resources Capital Corporation,
WPS Energy Services, 

 

10

<PAGE>

 

Inc. and their respective successors and (b) any other Subsidiary, whether owned
directly or indirectly by the Borrower, which, with respect to the Borrower and
its Subsidiaries taken as a whole, represents at least twenty percent (20%) of
the Borrower's consolidated assets or the Borrower's consolidated net income (or
loss), as shown on the most recent financial statements delivered to the Agent
pursuant to Section 7.1 below.

        "Public Debt Rating" means, as of any date, the rating that has been
most recently announced by either S&P or Moody's, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower.

        "Reportable Event" means a "reportable event" as defined in Section 4043
of ERISA with respect to which the notice requirements to the PBGC have not been
waived.

        "Required Lenders" means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 51% of the aggregate Credit Exposure
of all Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term "Credit Exposure" as applied to each Lender shall mean (a) at any time
prior to the termination of the Revolving Loan Commitment, the Commitment
Percentage of such Lender multiplied by the Revolving Loan Commitment and (b) at
any time after the termination of the Revolving Loan Commitment, the principal
balance of the outstanding Loans of such Lender plus the Commitment Percentage
of such Lender multiplied by the Letter of Credit Obligations.

        "Revolving Loan Commitment" means, collectively, FIVE HUNDRED MILLION
DOLLARS ($500,000,000), subject to amendment pursuant to Section 2.6, and with
respect to each Lender, shall mean such amount multiplied by such Lender's
Commitment Percentage.

        "Revolving Loan Notes" means the promissory notes of the Borrower in
favor of each Lender evidencing the Revolving Loans and substantially in the
form of Exhibit 2.7, as such promissory notes may be amended, modified,
supplemented or replaced from time to time.

        "Revolving Loans" means the loans made by the Lenders to the Borrower
pursuant to Section 2.1.

        "S&P" means Standard & Poor's, a division of The McGraw Hill Companies,
Inc., or any successor or assignee of the business of such division in the
business of rating securities.

        "Single Employer Plan" means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

        "Subsidiary" means, as to any Person, (a) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through 

 

11

<PAGE>

 

Subsidiaries and (b) any partnership, association, joint venture, limited
liability company or other entity in which such person directly or indirectly
through Subsidiaries has more than 50% equity interest at any time.

        "Swing Line Lender" means U.S. Bank National Association.

        "Swing Line Loan" means a loan made by the Swing Line Lender to the
Borrower under Section 2.8.

        "Swing Line Sublimit" means an amount equal to the lesser of (a)
$20,000,000 and (b) the aggregate Revolving Loan Commitment. The Swing Line
Sublimit is part of, and not in addition to, the aggregate Revolving Loan
Commitment.

        "Termination Event" means (a) with respect to any Single Employer Plan,
the occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.

        "Total Assets" means all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly or annual audited consolidated balance sheet,
as determined in accordance with GAAP.

        "Total Funded Debt" means all Funded Debt of the Borrower and its
Subsidiaries, without duplication, on a consolidated basis, as determined in
accordance with GAAP.

        "Voting Stock" means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.

        1.2 Computation of Time Periods

.



        For purposes of computation of periods of time hereunder, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding." References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

        1.3 Accounting Terms

.



        Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with 

 

12

<PAGE>

 

GAAP applied in a manner consistent with those used in preparing the financial
statements referred to in Section 5.1(d). In the event that any changes occur in
GAAP after the date of this Agreement and such changes result in a material
variation in the method of calculation of financial covenants or other terms of
this Agreement, then the Borrower, the Agent and the Lenders agree to amend such
provisions of this Agreement so as to equitably reflect such changes in order
that the criteria for evaluating the Borrower's financial condition will be the
same after such changes as if such changes had not occurred.

    Section 2. LOANS

        2.1 Revolving Loan Commitment

.



        Subject to the terms and conditions set forth herein, each Lender
severally agrees to make revolving loans to the Borrower in Dollars, at any time
and from time to time, during the period from the Effective Date to the Maturity
Date (each a "Revolving Loan" and collectively the "Revolving Loans"); provided,
however, that (i) the sum of the aggregate amount of Revolving Loans outstanding
plus the aggregate amount of Swing Line Loans outstanding shall not exceed the
amount of the Revolving Loan Commitment minus the Letter of Credit Obligations
and (ii) with respect to each individual Lender, the Lender's pro rata share of
outstanding Revolving Loans plus such Lender's Commitment Percentage of
outstanding Swing Line Loans shall not exceed such Lender's Commitment
Percentage of the amount of the Revolving Loan Commitment minus the Letter of
Credit Obligations. Subject to the terms of this Credit Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.

        2.2 Method of Borrowing for Revolving Loans

.



        By no later than noon (Milwaukee time) (a) on the date of the requested
borrowing of Revolving Loans that will be Base Rate Loans or (b) two Business
Days prior to the date of the requested borrowing of Revolving Loans that will
be Eurodollar Loans, the Borrower shall submit a written Notice of Borrowing in
the form of Exhibit 2.2 to the Agent setting forth (i) the amount requested,
(ii) whether such Revolving Loans shall accrue interest at the Base Rate or the
Adjusted Eurodollar Rate, (iii) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto and (iv) certification
that the Borrower has complied in all respects with Section 5.2.

        2.3 Funding of Revolving Loans

.



        Upon receipt of a Notice of Borrowing, the Agent shall promptly inform
the Lenders as to the terms thereof. Each such Lender shall make its Commitment
Percentage of the requested Revolving Loans available to the Agent by 2:00 p.m.
(Milwaukee time) on the date specified in the Notice of Borrowing by deposit, in
Dollars, of immediately available funds at the principal offices of the Agent in
Milwaukee, Wisconsin or at such other address as the Agent may designate in
writing. The amount of the requested Revolving Loans will then be made available
to the Borrower by the Agent by crediting the account of the Borrower on the
books of such office of the Agent, to the extent the amount of such Revolving
Loans are made available to the Agent.

 

13

<PAGE>

 

        No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make Revolving Loans hereunder; provided, however,
that the failure of any Lender to fulfill its obligations hereunder shall not
relieve any other Lender of its obligations hereunder. Unless the Agent shall
have been notified by any Lender prior to the date of any such Revolving Loan
that such Lender does not intend to make available to the Agent its portion of
the Revolving Loans to be made on such date, the Agent may assume that such
Lender has made such amount available to the Agent on the date of such Revolving
Loans, and the Agent in reliance upon such assumption, may (in its sole
discretion but without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Agent, the Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Agent's demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the Agent.
The Agent shall also be entitled to recover from the Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Revolving Loan pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.

        2.4 Continuations and Conversions

.



        The Borrower shall have the option, on any Business Day, to continue
existing Eurodollar Loans for a subsequent Interest Period, to convert Base Rate
Loans into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each such continuation or conversion must be
requested by the Borrower pursuant to a Notice of Continuation/Conversion, in
the form of Exhibit 2.4, in compliance with the terms set forth below, (b)
except as provided in Section 4.1, Eurodollar Loans may only be continued or
converted into Base Rate Loans on the last day of the Interest Period applicable
hereto, (c) Eurodollar Loans may not be continued nor may Base Rate Loans be
converted into Eurodollar Loans during the existence and continuation of a
Default or Event of Default and (d) any request to extend a Eurodollar Loan that
fails to comply with the terms hereof or any failure to request an extension of
a Eurodollar Loan that fails to comply with the terms hereof or any failure to
request an extension of a Eurodollar Loan at the end of an Interest Period shall
constitute a conversion to a Base Rate Loan on the last day of the applicable
Interest Period. Each continuation or conversion must be requested by the
Borrower no later than noon (Milwaukee time) (i) on the date for a requested
conversion of a Eurodollar Loan to a Base Rate Loan or (ii) two Business Days
prior to the date for a requested continuation of a Eurodollar Loan or
conversion of a Base Rate Loan to a Eurodollar Loan, in each case pursuant to a
written Notice of Continuation/Conversion submitted to the Agent which shall set
forth (A) whether the Borrower wishes to continue or convert such Loans and (B)
if the request is to continue a Eurodollar Loan or convert a Base Rate Loan to a
Eurodollar Loan, the Interest Period applicable thereto.

        The Borrower hereby authorizes the Lenders and the Agent to extend,
convert or continue Eurodollar Loans or Base Rate Loans, effect selection of
Eurodollar Loans or Base Rate Loans and to transfer funds based in each case on
telephonic notices made by any person or persons the Agent or any Lender in good
faith believes to be acting on behalf of the Borrower. 

 

14

<PAGE>

 

The Borrower agrees to deliver promptly to the Agent a written confirmation, if
such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by the chief financial officer, treasurer, secretary or assistant
treasurer of the Borrower. If the written confirmation differs in any material
respect from the action taken by the Agent and the Lenders, the records of the
Agent and the Lenders shall govern absent manifest error.

        2.5 Minimum Amounts

.



        Each request for a Revolving Loan or a conversion or continuation
hereunder shall be subject to the following requirements: (a) each Eurodollar
Loan shall be in a minimum of $5,000,000 (and in integral multiples of
$1,000,000 in excess thereof), (b) each Base Rate Loan shall be in a minimum
amount of the lesser of $1,000,000 (and in integral multiples of $250,000 in
excess thereof) or the remaining amount available to be borrowed and (c) no more
than twelve Eurodollar Loans shall be outstanding hereunder at any one time. For
the purposes of this Section, all Eurodollar Loans with the same Interest
Periods that begin and end on the same date shall be considered as one
Eurodollar Loan, but Eurodollar Loans with different Interest Periods, even if
they begin on the same date, shall be considered separate Eurodollar Loans.

        2.6 Reductions and Increases of Revolving Loan Commitment

.



        (a) Upon at least five Business Days' notice, the Borrower shall have
the right to permanently terminate or reduce the aggregate unused amount of the
Revolving Loan Commitment at any time and from time to time; provided that (i)
each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (ii)
no reduction shall be made which would reduce the Revolving Loan Commitment to
an amount less than the then outstanding Loans plus the Letter of Credit
Obligations. Any reduction in (or termination of) the Revolving Loan Commitment
shall be permanent and may not be reinstated.

        (b) The Borrower may request at any time and from time to time that the
aggregate amount of the Revolving Loan Commitment be increased up to a maximum
amount of $650,000,000; provided that (i) no increase in the Revolving Loan
Commitment shall be made at a time when a Default or Event of Default shall have
occurred and be continuing or would result from the requested increase, (ii) no
increase in the Revolving Loan Commitment shall be made at any time after the
Revolving Loan Commitment has been terminated or reduced, (iii) each partial
increase shall be made in an aggregate amount at least equal to $10,000,000 and
in integral multiples of $5,000,000 above such amount, (iv) no more than two
such increases shall be made between the Effective Date and the Maturity Date,
and (v) the Borrower shall have delivered to the Agent certified resolutions of
the Board of Directors of the Borrower approving such increase and borrowings in
connection therewith. In the event of such a requested increase in the Revolving
Loan Commitment, (i) each of the Lenders shall be given the opportunity to
participate in the increased Revolving Loan Commitment (x) initially to the
extent of such Lender's existing Commitment Percentage and (y) to the extent
that the requested increase of the Revolving Loan Commitment is not fulfilled
pursuant to the preceding clause (x), ratably in the proportion that the
respective Commitment Percentages of the Lenders desiring to participate in the
requested increase bear to the total of the Commitment Percentages of the
increasing 

 

15

<PAGE>

 

Lenders, and (ii) to the extent that the Lenders do not elect so to participate
in such increased Revolving Loan Commitment after an opportunity to do so, then
the Borrower shall consult with the Agent as to the number, identity and
requested Revolving Loan Commitments of additional financial institutions that
the Agent may invite to participate in the aggregate Revolving Loan Commitment.
The Agent will not unreasonably refuse to so invite a commercial bank organized
under the laws of the United States or of any State thereof, identified and
requested by the Borrower, that has capital and surplus reasonably satisfactory
to the Agent in light of the Revolving Loan Commitment which such commercial
bank would assume hereunder. The Agent shall promptly notify the Borrower and
the Lenders of any increase in the amount of the aggregate Revolving Loan
Commitment pursuant to this Section and of the respective adjusted Revolving
Loan Commitment and Commitment Percentage of each Lender after giving effect
thereto. The Borrower acknowledges that, in order to maintain Loans in
accordance with the Commitment Percentage of each Lender, a non-pro-rata
increase in the aggregate Revolving Loan Commitment may require prepayment or
funding of all or portions of certain Loans on the date of such increase (and
any such prepayment or funding shall be subject to the other provisions of this
Credit Agreement).

        2.7 Notes

.



        The Revolving Loans made by the Lenders shall be evidenced by a duly
executed promissory note of the Borrower payable to each Lender in substantially
the form of Exhibit 2.7 (the "Revolving Loan Notes") and in a principal amount
equal to the amount of such Lender's Commitment Percentage of the Revolving Loan
Commitment as originally in effect.

        2.8 Swing Line Loans

.



        (a) Subject to the terms and conditions set forth herein, during the
period from the Effective Date to the Maturity Date, Swing Line Lender agrees to
make Swing Line Loans to the Borrower as the Borrower may from time to time
request for the purposes permitted hereby; provided, however, that (i) the
aggregate amount of Swing Line Loans outstanding shall not exceed the Swing Line
Sublimit, (ii) Swing Line Lender's pro rata share of the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of Swing Line Loans
outstanding shall not exceed such Lender's Commitment Percentage of the amount
of the Revolving Loan Commitment minus the Letter of Credit Obligations, and
(iii) the sum of all Loans outstanding shall not exceed the amount of the
Revolving Loan Commitment minus the Letter of Credit Obligations. This is a
revolving credit and, subject to the foregoing and the other terms and
conditions hereof, the Borrower may borrow, prepay and reborrow Swing Line Loans
as set forth herein without premium or penalty; provided, however, that Swing
Line Lender may terminate or suspend the Swing Line at any time in its sole
discretion upon notice to the Borrower. Each Swing Line Loan shall bear interest
at a rate equal to the rate applicable to Base Rate Loans or at a rate quoted by
the Agent and agreed to by the Borrower.

        (b) Unless notified to the contrary by Swing Line Lender, the Borrower
may irrevocably request a Swing Line Loan upon notice to Swing Line Lender.
There is no minimum borrowing amount for a Swing Line Loan. Each such request
for a Swing Line Loan shall constitute a representation and warranty by the
Borrower that the conditions set forth in Section 5.2 are satisfied. Promptly
after receipt of such request, Swing Line Lender shall obtain 

 

16

<PAGE>

 

telephonic verification from the Agent that such Swing Line Loan is permitted
hereunder. Upon receiving such verification, Swing Line Lender shall make such
Swing Line Loan available to the Borrower. Without the consent of the Required
Lenders and Swing Line Lender, no Swing Line Loan shall be made during the
continuation of a Default or Event of Default. Upon the making of each Swing
Line Loan, each Lender shall be deemed to have purchased from Swing Line Lender
a risk participation therein in an amount equal to that Lender's Commitment
Percentage times the amount of the Swing Line Loan.

        (c) Each Swing Line Loan shall bear interest at a fluctuating rate per
annum equal to the rate of interest payable on Base Rate Loans or at the rate
quoted by the Agent and agreed to by the Borrower and interest shall be payable
upon demand of Swing Line Lender, on the last day of each month and on the
Revolving Termination Date. Swing Line Lender shall be responsible for invoicing
the Borrower (or notifying the Agent to so invoice the Borrower) for such
interest. The interest payable on Swing Line Loans is solely for the account of
Swing Line Lender, except following any funding of a risk participation under
clause (f) below.

        (d) The Borrower shall repay each Swing Line Loan on the earliest of (i)
upon demand made by Swing Line Lender and (ii) the Revolving Termination Date.
The Borrower shall repay the principal amount of each Swing Line Loan by payment
directly to Swing Line Lender or by Swing Line Lender debiting the Borrower's
deposit account at Swing Line Lender not later than 10:00 a.m. (Milwaukee,
Wisconsin time) for payments hereunder. If the conditions precedent set forth in
Section 5.2 can be satisfied, the Borrower may request a Revolving Loan to repay
Swing Line Lender, or, failing to make such request, the Borrower shall be
deemed to have requested a Revolving Loan of Base Rate Loans on such payment
date pursuant to subsection (f) below. Swing Line Lender shall promptly notify
the Agent of each Swing Line Loan and each payment thereof.

        (e) If the Borrower fails to timely make any principal or interest
payment on any Swing Line Loan, Swing Line Lender shall notify the Agent of such
fact and the unpaid amount. The Agent shall promptly notify each Lender of its
pro rata share of such amount by 11:00 a.m. (Milwaukee, Wisconsin time). Each
Lender shall make funds in an amount equal to its pro rata share of such amount
available to the Agent at the Agent's payment office not later than the 2:00
p.m. (Milwaukee, Wisconsin time) for payments hereunder on the same Business
Day. The obligation of each Lender to make such payment shall be absolute and
unconditional and shall not be affected by the occurrence of an Event of Default
or any other occurrence or event. Any such payment shall not relieve or
otherwise impair the obligation of the Borrower to repay the Swing Line Lender
for any amount of Swing Line Loans, together with interest as provided herein.

        (f) If the conditions precedent set forth in Section 5.2 can be
satisfied on any date the Borrower is obligated to, but fails to, repay a Swing
Line Loan, the funding by Lenders pursuant to the previous subsection shall be
deemed to be a borrowing of Base Rate Loans (without regard to the minimum
amount therefor) deemed requested by the Borrower. If the conditions precedent
set forth in Section 5.2 cannot be satisfied on the date the Borrower is
obligated to make, but fails to make, such payment, the funding by Lenders
pursuant to the previous subsection shall be deemed to be a funding by each
Lender of its participation in such Swing Line Loan, and each Lender making such
funding shall thereupon acquire a pro rata 

 

17

<PAGE>

 

participation, to the extent of its payment, in the claim of Swing Line Lender
against the Borrower in respect of such payment and shall share, in accordance
with that pro rata participation, in any payment made by the Borrower with
respect to such claim. Any amounts made available by a Lender under its risk
participation shall be payable by the Borrower upon demand of the Agent, and
shall bear interest at a rate per annum equal to the Base Rate plus 2% per
annum.

        2.9 Letters of Credit

.



        (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Agent may
reasonably require, the Agent shall from time to time upon request issue, and
the Lenders shall participate in, letters of credit (the "Letters of Credit")
for the account of the Borrower; provided, however, that (i) the aggregate
amount of Letter of Credit Obligations shall not at any time exceed $300,000,000
(provided that the foregoing sublimit shall be increased automatically by the
amount of any increase in the aggregate Revolving Loan Commitment made pursuant
to Section 2.6(b), effective as of the date thereof), (ii) the sum of the
aggregate amount of Letter of Credit Obligations outstanding plus the aggregate
amount of Loans outstanding shall not exceed the Aggregate Commitment and (iii)
with respect to each individual Lender, the Lender's pro rata share of
outstanding Loans plus its pro rata share of outstanding Letter of Credit
Obligations shall not exceed such Lender's Revolving Loan Commitment. The Agent
may require the issuance and expiry date of each Letter of Credit to be a day
other than (x) a Saturday or a Sunday or (y) any other day on which the letter
of credit issuing office of the Agent is authorized or required by law or
executive order to close. Each Letter of Credit shall be a standby or
documentary letter of credit issued to support the obligations (including
pension or insurance obligations), contingent or otherwise, of the Borrower or
any of its Subsidiaries. Each Letter of Credit shall have a stated term not to
exceed one year, but may by its terms be renewable annually upon notice (a
"Notice of Renewal") given to the Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the proposed renewal of such Letter of Credit
and upon fulfillment of the applicable conditions set forth in Section 5.2
unless the Agent has notified the Borrower on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30
Business Days prior to the date of automatic renewal of its election not to
renew such Letter of Credit (a "Notice of Termination") and (y) 10 Business Days
prior to the Maturity Date; provided that the terms of each Letter of Credit
that is automatically renewable annually shall (x) require the Agent to give the
beneficiary named in such Letter of Credit notice of any Notice of Termination,
(y) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Letter of Credit in any event to be extended to a
date later than 10 Business Days before the Maturity Date. If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by the
Agent pursuant to the immediately preceding sentence, such Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed; provided, however, that even in the absence of receipt of a Notice of
Renewal the Agent may in its discretion, unless instructed to the contrary by
the Borrower, deem that a Notice of Renewal had been timely delivered and in
such case, a Notice of Renewal shall be deemed to have been so 

 

18

<PAGE>

 

delivered for all purposes under this Agreement. Each Letter of Credit shall
comply with the related LOC Documents.

        (b) Cash Collateral. In the event that any Letter of Credit remains
outstanding beyond the fifteenth day prior to the Maturity Date, the Borrower
shall upon demand of the Required Lenders (or the Agent acting with the consent
of the Required Lenders) either (i) pay to the Agent the sum of the largest
draft which could then or thereafter be drawn under such Letter of Credit, which
sum the Agent may hold for the account of the Borrower, with interest, for the
purpose of paying any draft presented, with the excess, if any, to be returned
to the Borrower upon termination or expiration of such Letter of Credit or (ii)
deliver a back-up letter of credit to the Agent securing the Borrower's
reimbursement obligations with respect to such Letter of Credit in form and
substance acceptable to the Required Lenders and from a creditworthy financial
institution acceptable to the Required Lenders.

        (c) Letter of Credit Fees.

>         (1) Letter of Credit Fees. In consideration of the issuance of Letters
> of Credit hereunder, the Borrower agrees to pay to the Agent for the pro rata
> benefit of the Lenders (based on each Lender's Commitment Percentage), a per
> annum fee (the "Letter of Credit Fees") equal to the Applicable Percentage on
> the average daily maximum amount available to be drawn under all Letters of
> Credit. The Letter of Credit Fees will be payable in arrears on the first
> Business Day after the end of each fiscal quarter of the Borrower (as well as
> on the Maturity Date) for the immediately preceding fiscal quarter (or portion
> thereof), beginning with the first of such dates to occur after the date of
> this Agreement.
> 
>         (2) Agent Letter of Credit Fees. In addition to the Letter of Credit
> Fees payable pursuant to subsection (1) above, the Borrower shall pay to the
> Agent for its own account, without sharing by the other Lenders, a fronting
> fee in an amount agreed by the Borrower and the Issuing Bank as a percentage
> of the outstanding face amount of each Letter of Credit payable quarterly in
> arrears at the same time the Letter of Credit Fees are payable plus the
> customary incidental and/or out of pocket charges from time to time for its
> services in connection with the issuance, amendment, payment, transfer,
> administration, cancellation and conversion of, and drawings under, Letters of
> Credit (collectively, the "Agent Letter of Credit Fees").

        (d) Notice and Reports. The request for the issuance of a Letter of
Credit shall be submitted to the Agent at least two Business Days prior to the
requested date of issuance unless otherwise agreed to between the Borrower and
the Agent. The Agent will, at least monthly and more frequently upon request,
provide to the Lenders a detailed report specifying the Letters of Credit which
are then issued and outstanding and any activity with respect thereto which may
have occurred since the date of the prior report, and including therein, among
other things, the account party, the beneficiary, the face amount, and the
expiry date as well as any payments or expirations which may have occurred.

 

19

<PAGE>

 

        (e) Participations. Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Agent in such Letter of Credit and each LOC Document related thereto and the
rights and obligations arising thereunder and any collateral relating thereto,
in each case in an amount equal to its Commitment Percentage of the obligations
under such Letter of Credit, and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Agent therefor and discharge when due, its Commitment Percentage of
the obligations arising under such Letter of Credit. Without limiting the scope
and nature of each Lender's participation in any Letter of Credit, to the extent
that the Agent has not been reimbursed as required hereunder or under any such
Letter of Credit, each such Lender shall pay to the Agent its Commitment
Percentage of such unreimbursed drawing in same day funds on the day of
notification by the Agent of an unreimbursed drawing pursuant to the provisions
of subsection (f) hereof. The obligation of each Lender to so reimburse the
Agent shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Agent under any Letter of Credit, together with
interest as hereinafter provided.

        (f) Reimbursement. In the event of any drawing under any Letter of
Credit, the Agent will promptly notify the Borrower. Unless the Borrower shall
immediately notify the Agent of its intent to otherwise reimburse the Agent, the
Borrower shall be deemed to have requested a Revolving Loan at the Base Rate in
the amount of the drawing as provided in subsection (g) hereof, the proceeds of
which will be used to satisfy the reimbursement obligations. The Borrower shall
reimburse the Agent on the day any drawing under any Letter of Credit is paid
either with the proceeds of a Revolving Loan obtained hereunder or otherwise in
same day funds as provided herein or in the LOC Documents. If the Borrower shall
fail to reimburse the Agent as provided hereinabove, the unreimbursed amount of
such drawing shall bear interest at a per annum rate equal to the Base Rate plus
two percent (2%). The Borrower's reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances (except as expressly set
forth below) irrespective of any rights of set-off, counterclaim or defense to
payment the applicable account party or the Borrower may claim or have against
the Agent, the Lenders, the beneficiary of the Letter of Credit drawn upon or
any other Person, including without limitation, any defense based on any failure
of the applicable account party or the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Agent will promptly notify the Lenders of the amount of any unreimbursed drawing
and each Lender shall promptly pay to the Agent, in immediately available funds,
the amount of such Lender's Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the day such notice is received by such Lender
from the Agent if such notice is received at or before 2:00 p.m., otherwise such
payment shall be made at or before 12:00 noon on the Business Day next
succeeding the day such notice is received. If such Lender does not pay such
amount to the Agent in full upon such request, such Lender shall, on demand, pay
to the Agent interest on the unpaid amount during the period from the date the
Lender received the notice regarding the unreimbursed drawing until the Lender
pays such amount to the Agent in full at a rate per annum equal to, if paid
within two Business Days of the date of drawing, the Federal Funds Rate and
thereafter at a rate equal to the Base Rate. Each Lender's obligation to make
such payment to the Agent, and the right of the Agent to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and 

 

20

<PAGE>

 

without regard to the termination of this Credit Agreement or the Revolving Loan
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a Lender to the Agent, such Lender shall, automatically
and without any further action on the part of the Agent or such Lender, acquire
a participation in an amount equal to such payment (excluding the portion of
such payment constituting interest owing to the Agent) in the related
unreimbursed drawing portion of the Letter of Credit Obligation and in the
interest thereon and in the related LOC Documents, and shall have a claim
against the Borrower with respect thereto.

        (g) Repayment with Revolving Loans. On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Letter of Credit, the Agent shall give notice to the
Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan comprised solely of Base Rate Loans (each such borrowing, a "Mandatory
Borrowing") shall be immediately made from all Lenders (without giving effect to
any termination of the Revolving Loan Commitments pursuant to Section 9.1) pro
rata based on each Lender's respective Commitment Percentage and the proceeds
thereof shall be paid directly to the Agent for application to the respective
Letter of Credit Obligations. Each Lender hereby irrevocably agrees to make such
Revolving Loans upon any such request or deemed request on account of each such
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Article III are then satisfied, (iii) whether a Default or Event of Default then
exists, (iv) failure of any such request or deemed request for Revolving Loans
to be made by the time otherwise required hereunder, (v) the date of such
Mandatory Borrowing, or (vi) any reduction in or any termination of the
Revolving Loan Commitments. Such funding of Revolving Loans shall be made on the
day notice of such Mandatory Borrowing is received by each Lender from the Agent
if such notice is received at or before 2:00 p.m., otherwise such payment shall
be made at or before 12:00 noon on the Business Day next succeeding the day such
notice is received. In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under any applicable
bankruptcy law with respect to the Borrower), then each Lender hereby agrees
that it shall forthwith fund (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) its Commitment
Percentage in the outstanding Letter of Credit Obligations; provided, further,
that in the event any Lender shall fail to fund its Commitment Percentage on the
day the Mandatory Borrowing would otherwise have occurred, then the amount of
such Lender's unfunded Commitment Percentage therein shall bear interest payable
to the Agent upon demand, at the rate equal to, if paid within two Business Days
of such date, the Federal Funds Rate, and thereafter at a rate equal to the Base
Rate.

        (h) Modification and Extension. The issuance of any supplement,
modification, amendment, or extension to any Letter of Credit shall, for
purposes hereof, be treated in all respects the same as the issuance of a new
Letter of Credit.

 

21

<PAGE>

 

        (i) International Standby Practices. The Agent may have the Letters of
Credit be subject to International Standby Practices, as published as of the
date of issue by the International Chamber of Commerce (Publication No. 590 or
the most recent publication, the "ISP 98"), in which case the ISP 98 may be
incorporated therein and deemed in all respects to be a part thereof.

        (j) Responsibility of Agent. It is expressly understood and agreed as
between the Lenders that the obligations of the Agent hereunder to the Lenders
are only those expressly set forth in this Credit Agreement and that the Agent
shall be entitled to assume that the conditions precedent set forth in Section 5
have been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided, however, that nothing set
forth in this Section 2.9 shall be deemed to prejudice the right of any Lender
to recover from the Agent any amounts made available by such Lender to the Agent
pursuant to this Section 2.9 in the event that it is determined by a court of
competent jurisdiction that the issuance of or payment with respect to a Letter
of Credit constituted gross negligence or willful misconduct on the part of the
Agent.

        (k) Conflict with LOC Documents. In the event of any conflict between
this Credit Agreement and any LOC Document, this Credit Agreement shall govern.

        (l) Indemnification of Agent.

>         (1) In addition to its other obligations under this Credit Agreement,
> the Borrower hereby agrees to protect, indemnify, pay and save the Agent
> harmless from and against any and all claims, demands, liabilities, damages,
> losses, costs, charges and expenses (including reasonable, documented
> attorneys' fees) that the Agent may incur or be subject to as a consequence,
> direct or indirect, of (A) the issuance of any Letter of Credit or (B) the
> failure of the Agent to honor a drawing under a Letter of Credit as a result
> of any act or omission, whether rightful or wrongful, of any present or future
> de jure or de facto government or governmental authority (all such acts or
> omissions, herein called "Government Acts").
> 
>         (2) As between the Borrower and the Agent and the Lenders, the
> Borrower shall assume all risks of the acts, omissions or misuse of any Letter
> of Credit by the beneficiary thereof. The Agent and the Lenders shall not be
> responsible for (except in the case of (A), (B) and (C) below if the Agent has
> actual knowledge to the contrary): (A) the form, validity, sufficiency,
> accuracy, genuineness or legal effect of any document submitted by any party
> in connection with the application for and issuance of any Letter of Credit,
> even if it should in fact prove to be in any or all respects invalid,
> insufficient, inaccurate, fraudulent or forged; provided that such document(s)
> reasonably appear to conform on their face to the terms of the Letter of
> Credit, (B) the validity or sufficiency of any instrument transferring or
> assigning or purporting to transfer or assign any Letter of Credit or the
> rights or benefits thereunder or proceeds thereof, in whole or in part, that
> may prove to be invalid or ineffective for any reason; (C) failure of the
> beneficiary of a Letter of Credit to comply fully with conditions required in
> order 
> 
>  
> 
> 22

<PAGE>

>  
> 
> to draw upon a Letter of Credit; provided that such document(s) reasonably
> appear to conform on their face to the terms of the Letter of Credit, (D)
> errors, omissions, interruptions or delays in transmission or delivery of any
> messages, by mail, cable, telegraph, telex or otherwise, whether or not they
> be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
> delay in the transmission or otherwise of any document required in order to
> make a drawing under a Letter of Credit or of the proceeds thereof; and (G)
> any consequences arising from causes beyond the control of the Agent,
> including, without limitation, any Government Acts. None of the above shall
> affect, impair, or prevent the vesting of the Agent's rights or powers
> hereunder.
> 
>         (3) In furtherance and extension and not in limitation of the specific
> provisions hereinabove set forth, any action taken or omitted by the Agent,
> under or in connection with any Letter of Credit or the related certificates,
> if taken or omitted in good faith and not deemed to constitute gross
> negligence or willful misconduct, shall not put the Agent under any resulting
> liability to the Borrower. It is the intention of the parties that this Credit
> Agreement shall be construed and applied to protect and indemnify the Agent
> against any and all risks involved in the issuance of the Letters of Credit,
> all of which risks are hereby assumed by the Borrower, including, without
> limitation, any and all risks of the acts or omissions, whether rightful or
> wrongful, of any present or future Government Acts. The Agent shall not, in
> any way, be liable for any failure by the Agent or anyone else to pay any
> drawing under any Letter of credit as a result of any Government Acts or any
> other cause beyond the control of the Agent.
> 
>         (4) Nothing in this subsection (l) is intended to limit the
> reimbursement obligation of the Borrower contained in this Section 2.9. The
> obligations of the Borrower under this subsection (l) shall survive the
> termination of this Credit Agreement. No act or omission of any current or
> prior beneficiary of a Letter of Credit shall in any way affect or impair the
> rights of the Agent to enforce any right, power or benefit under this Credit
> Agreement.
> 
>         (5) Notwithstanding anything to the contrary contained in this
> subsection (l) or in any LOC Document, neither the Borrower nor any Lender
> shall have any obligation to indemnify the Agent in respect of any liability
> incurred by the Agent arising out of the gross negligence or willful
> misconduct of the Agent, as determined by a court of competent jurisdiction.
> Nothing in this Credit Agreement shall relieve the Agent of any liability to
> the Borrower or any Lender in respect of any action taken by the Agent which
> action constitutes gross negligence or willful misconduct of the Agent or a
> violation of the UCP or Uniform Commercial Code (as applicable), as determined
> by a court of competent jurisdiction.

        (m) Letters of Credit Under the 2004 Credit Agreement. Upon the
Effective Date, all letters of credit issued or deemed issued by U.S. Bank
National Association under the 2004 Credit Agreement shall automatically be
deemed Letters of Credit issued by the Agent under this Agreement subject to all
of the terms and conditions hereof including, among other things, that 

 

23

<PAGE>

 

the Lenders will automatically be deemed to have purchased a participation in
such letters of credit as of the Effective Date and the Borrower shall have the
reimbursement obligations with respect thereto set forth in Section 2.9(f)
above.

    Section 3. PAYMENTS

        3.1 Interest

.



        (a) Interest Rate.

>         (i) All Base Rate Loans shall accrue interest at the Base Rate.
> 
>         (ii) All Eurodollar Loans shall accrue interest at the Adjusted
> Eurodollar Rate applicable to such Eurodollar Loan.

        (b) Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to two percent (2%) plus the rate which would otherwise be
applicable (or if no rate is applicable, then the rate for Revolving Loans that
are Base Rate Loans plus two percent (2%) per annum).

        (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date.

        3.2 Prepayments

.



        (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days' prior written notice to the Agent and any prepayment of
Eurodollar Loans will be subject to Section 4.3; and (ii) each such partial
prepayment of Loans shall be in the minimum principal amount of $1,000,000;
provided that if less than $1,000,000 would remain outstanding after such
prepayment, such prepayment shall be in the amount of the entire outstanding
principal amount of the Loans. Amounts prepaid hereunder shall be applied as the
Borrower may elect; provided that if the Borrower fails to specify a voluntary
prepayment then such prepayment shall be applied as the Agent may direct. All
voluntary prepayments shall be applied first to Swing Line Loans, then to
Revolving Loans that are Base Rate Loans, and then to Revolving Loans that are
Eurodollar Loans in direct order of Interest Period maturities.

        (b) Mandatory Prepayments. If at any time the amount of Loans
outstanding plus the Letter of Credit Obligations outstanding exceeds the
Aggregate Commitment, the Borrower shall immediately make a principal payment to
the Agent in the manner and in an amount such that the sum of Loans outstanding
plus the Letter of Credit Obligations outstanding is less than or equal to the
Aggregate Commitment. Any payments made under this Section 3.2(b) shall be
subject to Section 4.3 and shall be applied first to Swing Line Loans, then to
Revolving Loans that are Base Rate Loans, and then to Revolving Loans that are
Eurodollar Loans in direct order of Interest Period maturities.

 

24

<PAGE>

 

        3.3 Payment in Full at Maturity

.



        On the Maturity Date, the entire outstanding principal balance of all
Loans and the Letter of Credit Obligations (to the extent that the Borrower has
not provided cash collateral or provided a back-up letter of credit pursuant to
Section 2.9(b) above), together with accrued but unpaid interest and all other
sums owing under this Credit Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.

        3.4 Fees

.



        (a) Revolving Fees. In consideration of the Revolving Loan Commitment
being made available by the Lenders hereunder, the Borrower agrees to pay to the
Agent, for the pro rata benefit of each Lender, a fee equal to the Applicable
Percentage for Revolving Fees multiplied by the Revolving Loan Commitment (the
"Revolving Fees"). The accrued Revolving Fees shall be due and payable in
arrears on the first Business Day after the end of each fiscal quarter of the
Borrower (as well as on the Maturity Date and on any date that the Revolving
Loan Commitment is reduced) for the immediately preceding fiscal quarter (or
portion thereof), beginning with the first of such dates to occur after the
Closing Date.

        (b) Utilization Fees. At any time the principal amount of outstanding
Loans and outstanding Letter of Credit Obligations hereunder shall exceed an
amount equal to fifty percent (50%) of the Aggregate Commitment, the Borrower
shall pay to the Agent hereunder, for the pro rata benefit of the Lenders, fees
("Utilization Fees") equal to .10% per annum on the principal amount of
outstanding Loans and Letter of Credit Obligations. The Utilization Fees, if
any, shall be due and payable in arrears on the first Business Day after the end
of each fiscal quarter of the Borrower (as well as the Maturity Date) and any
date of reduction in the Revolving Loan Commitments.

        (c) Administrative Fees. The Borrower agrees to pay to the Agent, for
its own account, an annual fee as agreed to between the Borrower and the Agent
in the Fee Letter.

        3.5 Place and Manner of Payments

.



        All payments of principal, interest, fees, expenses and other amounts to
be made by the Borrower under this Credit Agreement shall be received without
setoff, deduction or counterclaim not later than 2:00 p.m.(Milwaukee time) on
the date when due in Dollars and in immediately available funds by the Agent at
its offices in Milwaukee, Wisconsin. The Agent may charge account no. 121641146
of the Borrower for principal, interest and fees due hereunder and under the
Notes. Unless the application of a payment is specifically directed by the
Borrower (or if such application would be inconsistent with the terms hereof),
the Agent shall distribute payments received from the Borrower to the Lenders in
such manner as it reasonably determines in its sole discretion.

        3.6 Pro Rata Treatment

.



        Except to the extent otherwise provided herein, all Revolving Loans,
each payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Revolving Fees, each reduction
of the Revolving Loan 

 

25

<PAGE>

 

Commitment, and each conversion or continuation of any Revolving Loans, shall be
allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages; provided that, if any Lender shall have failed to pay
its applicable pro rata share of any Revolving Loan, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.6 shall
instead be payable to the Agent until the share of such Revolving Loan not
funded by such Lender has been repaid; and provided, further, that in the event
any amount paid to any Lender pursuant to this Section 3.6 is rescinded or must
otherwise be returned by the Agent, each Lender shall, upon the request of the
Agent, repay to the Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Agent until
the date the Agent receives such repayment at a rate per annum equal to, during
the period to but excluding the date two Business Days after such request, the
Federal Funds Rate, and thereafter, the Base Rate plus two percent (2%) per
annum.

        3.7 Computations of Interest and Fees

.



        (a) Except for Base Rate Loans, on which interest shall be computed on
the basis of a 365 or 366 day year as the case may be, all computations of
interest and fees hereunder shall be made on the basis of the actual number of
days elapsed over a year of 360 days.

        (b) It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

 

26

<PAGE>

 

        3.8 Sharing of Payments

.



        Each Lender agrees that, in the event that any Lender shall obtain
payment in respect of any Loan or any other obligation owing to such Lender
under this Credit Agreement through the exercise of a right of set-off, banker's
lien, counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans and other obligations, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker's lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender which shall have shared the benefit
of such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored. The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker's lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan or
other obligation in the amount of such participation. Except as otherwise
expressly provided in this Credit Agreement, if any Lender shall fail to remit
to the Agent or any other Lender an amount payable by such Lender to the Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall accrue interest thereon, for each day from
the date such amount is due until the day such amount is paid to the Agent or
such other Lender, at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.8 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.8 to share in the benefits of any recovery on such secured claim.

        3.9 Evidence of Debt

.



        (a) Each Lender shall maintain an account or accounts evidencing each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement. Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.

        (b) The Agent shall maintain the Register pursuant to Section 11.3(c),
and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount, type and Interest Period of each
such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder from or for the account of the
Borrower and each Lender's share thereof. The Agent will make reasonable efforts
to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to promptly update such subaccounts from time to time, as
necessary.

 

27

<PAGE>

 

        (c) The entries made in the accounts, Register and subaccounts
maintained pursuant to subsection (b) of this Section 3.9 (and, if consistent
with the entries of the Agent, subsection (a)) shall be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.

    Section 4. ADDITIONAL PROVISIONS REGARDING LOANS

        4.1 Eurodollar Loan Provisions

.



        (a) Unavailability. In the event that the Agent shall have determined in
good faith (i) that U.S. dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders. In the event of
any such determination under clauses (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Loans shall be deemed to be a request for Base Rate Loans, (B) any request by
the Borrower for conversion into or continuation of Eurodollar Loans shall be
deemed to be a request for conversion into or continuation of Base Rate Loans
and (C) any Loans that were to be converted or continued as Eurodollar Loans on
the first day of an Interest Period shall be converted to or continued as Base
Rate Loans.

        (b) Change in Legality. Notwithstanding any other provision herein, if
any change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:

>         (A) declare that Eurodollar Loans, and conversions to or continuations
> of Eurodollar Loans, will not thereafter be made by such Lender hereunder,
> whereupon any request by the Borrower for, or for conversion into or
> continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
> request for, or for conversion into or continuation of, Base Rate Loans,
> unless such declaration shall be subsequently withdrawn; and
> 
>         (B) require that all outstanding Eurodollar Loans made by it be
> converted to Base Rate Loans in which event all such Eurodollar Loans shall be
> automatically converted to Base Rate Loans.

        In the event any Lender shall exercise its rights under clause (A) or
(B) above, all payments and prepayments of principal which would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans 

 

28

<PAGE>

 

of such Lender shall instead be applied to repay the Base Rate Loans made by
such Lenders in lieu of, or resulting from the conversion of, such Eurodollar
Loans.

        (c) Requirements of Law. If at any time a Lender shall incur increased
costs or reductions in the amounts received or receivable hereunder with respect
to the making, the commitment to make or the maintaining of any Eurodollar Loan
because of (i) any change, after the date hereof, in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the Borrower shall pay to
such Lender promptly upon written demand therefore, accompanied by a statement
in reasonable detail showing the calculation of the amount demanded, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender may determine in its
reasonable discretion) as may be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder. Each
determination and calculation made by a Lender under this Section 4.1 shall,
absent manifest error, be binding and conclusive on the parties hereto. Any
conversions of Eurodollar Loans made pursuant to this Section 4.1 shall subject
the Borrower to the payments required by Section 4.3. This Section shall survive
termination of this Credit Agreement and the other Credit Documents and payment
of the Loans and all other amounts payable hereunder.

        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 4.1 shall not constitute a waiver of such Lender's
right to demand such compensation; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

        4.2 Capital Adequacy

.



        If any Lender has determined that the adoption or effectiveness, after
the date hereof, of any applicable law, rule or regulation regarding capital
adequacy, or any change therein (after the date hereof), or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender (or its parent corporation) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender's (or parent
corporation's) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender (or its parent
corporation) could have achieved but for such adoption, effectiveness, change or
compliance 

 

29

<PAGE>

 

(taking into consideration such Lender's (or parent corporation's) policies with
respect to capital adequacy), then, upon notice from such Lender, accompanied by
a statement in reasonable detail showing the calculation of the amount demanded,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. Each determination by any such Lender
of amounts owing under this Section 4.2 shall, absent manifest error, be
conclusive and binding on the parties hereto. This Section shall survive
termination of this Credit Agreement and the other Credit Documents and payment
of the Loans and all other amounts payable hereunder.

        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 4.2 shall not constitute a waiver of such Lender's
right to demand such compensation; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

        4.3 Compensation

.



        The Borrower promises to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar Loans on a
day which is not the last day of an Interest Period with respect thereto and (d)
the payment, continuation or conversion of a Eurodollar Loan on a day which is
not the last day of the Interest Period applicable thereto or the failure to
repay a Eurodollar Loan when required by the terms of this Credit Agreement.
Such indemnification may include an amount equal to (i) an amount of interest
calculated at the Eurodollar Rate which would have accrued on the amount in
question, for the period from the date of such prepayment or of such failure to
borrow, convert, continue or repay to the last day of the applicable Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Loans provided for
herein minus (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. The agreements in this Section shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

        4.4 Taxes

.



        (a) Except as provided below in this Section 4.4, all payments made by
the Borrower under this Credit Agreement and any Notes shall be made free and
clear of, and 

 

30

<PAGE>

 

without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any court, or governmental body, agency or other official, excluding
taxes measured by or imposed upon the net income of any Lender or its applicable
lending office, or any branch or affiliate thereof, and all franchise taxes,
branch taxes, taxes on doing business or taxes on the capital or net worth of
any Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed in lieu of net income taxes: (i) by the jurisdiction under
the laws of which such Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof or (ii) by reason of any connection between the jurisdiction
imposing such tax and such Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Lender having
executed, delivered or performed its obligations, or received payment under or
enforced, this Credit Agreement or any Notes. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
("Non-Excluded Taxes") are required to be withheld from any amounts payable to
an Agent or any Lender hereunder or under any Notes, (A) the amounts so payable
to the Agent or such Lender shall be increased to the extent necessary to yield
to the Agent or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Credit Agreement and any Notes, provided, however, that the
Borrower shall be entitled to deduct and withhold any Non-Excluded Taxes and
shall not be required to increase any such amounts payable to any Lender that is
not organized under the laws of the United States of America or a state thereof
if such Lender fails to comply with the requirements of paragraph (b) of this
Section 4.4 whenever any Non-Excluded Taxes are payable by the Borrower, and (B)
as promptly as possible after requested, the Borrower shall send to the Agent
for its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes of which it
has notice when due to the appropriate taxing authority or fails to remit to the
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agent and any Lender for any incremental Non Excluded Taxes,
interest or penalties that may become payable by the Agent or any Lender as a
result of any such failure. The agreements in this Section 4.4 shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

        (b) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:

> > (A) on or before the date of any payment by the Borrower under this Credit
> > Agreement or the Notes to such Lender, deliver to the Borrower and the Agent
> > (x) two duly completed copies of United States Internal Revenue Service Form
> > W-8ECI or W-8BEN, or successor applicable form, as the case may be,
> > certifying that it is entitled to receive payments under this Credit
> > Agreement and any Notes without deduction or withholding of any United
> > States federal income taxes and (y) an Internal Revenue Service Form W-8 or
> > W-9, or successor applicable form, as the case may be, certifying that it is
> > entitled to an exemption from United States backup withholding tax;

 

31

<PAGE>

 

 

> > (B) deliver to the Borrower and the Agent two further copies of any such
> > form or certification on or before the date that any such form or
> > certification expires or becomes obsolete and after the occurrence of any
> > event requiring a change in the most recent form previously delivered by it
> > to the Borrower; and
> > 
> > (C) obtain such extensions of time for filing and complete such forms or
> > certifications as may reasonably be requested by the Borrower or the Agent;
> > or
> > 
> > > (ii) in the case of any such Lender that is not a "bank" within the
> > > meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (A)
> > > represent to the Borrower (for the benefit of the Borrower and the Agent)
> > > that it is not a bank within the meaning of Section 88l(c)(3)(A) of the
> > > Internal Revenue Code, (B) agree to furnish to the Borrower, on or before
> > > the date of any payment by the Borrower, with a copy to the Agent, two
> > > accurate and complete original signed copies of Internal Revenue Service
> > > Form W-8, or successor applicable form certifying to such Lender's legal
> > > entitlement at the date of such certificate to an exemption from U.S.
> > > withholding tax under the provisions of Section 881(c) of the Internal
> > > Revenue Code with respect to payments to be made under this Credit
> > > Agreement and any Notes (and to deliver to the Borrower and the Agent two
> > > further copies of such form on or before the date it expires or becomes
> > > obsolete and after the occurrence of any event requiring a change in the
> > > most recently provided form and, if necessary, obtain any extensions of
> > > time reasonably requested by the Borrower or the Agent for filing and
> > > completing such forms), and (C) agree, to the extent legally entitled to
> > > do so, upon reasonable request by the Borrower, to provide to the Borrower
> > > (for the benefit of the Borrower and the Agent) such other forms as may be
> > > reasonably required in order to establish the legal entitlement of such
> > > Lender to an exemption from withholding with respect to payments under
> > > this Credit Agreement and any Notes.

        Notwithstanding the above, if any change in treaty, law or regulation
has occurred after the date such Person becomes a Lender hereunder which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Agent, then such Lender shall be exempt from such
requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 11.3 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this subsection (b); provided that in the case of a
participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (b) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

        4.5 Replacement of Lenders

.



        The Agent and each Lender shall use reasonable efforts to avoid or
mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending 

 

32

<PAGE>

 

office of Affiliate of a Lender) unless, in the opinion of the Agent or such
Lender, such efforts would be likely to have an adverse effect upon it. In the
event a Lender makes a request to the Borrower for additional payments in
accordance with Section 4.1, 4.2 or 4.4, then, provided that no Default or Event
of Default has occurred and is continuing at such time, the Borrower may, at its
own expense (such expense to include any transfer fee payable to the Agent under
Section 11.3(b) and any expense pursuant to Section 4) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (a) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
and (b) the Borrower or such assignee shall have paid to the assigning Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the portion of the Loans hereunder held by such assigning Lender
and all other amounts owed to such assigning Lender hereunder, including amounts
owed pursuant to Sections 4.1 through 4.4.

    Section 5. CONDITIONS PRECEDENT

        5.1 Closing Conditions

.



        The obligation of the Lenders to enter into this Credit Agreement and
make the initial Extension of Credit is subject to satisfaction (or waiver) of
the following conditions:

        (a) Executed Credit Documents. Receipt by the Agent of duly executed
copies of (i) this Credit Agreement, (ii) the Notes and (iii) all other Credit
Documents, each in form and substance acceptable to the Lenders.

        (b) Corporate Documents. Receipt by the Agent of the following:

> > (i) Charter Documents. Copies of the articles of incorporation or other
> > charter documents of the Borrower certified to be true and complete as of a
> > recent date by the appropriate Governmental Authority of the state or other
> > jurisdiction of its incorporation and certified by a secretary or assistant
> > secretary of the Borrower to be true and correct as of the Closing Date,
> > together with any other information required by Section 326 of the USA
> > Patriot Act of 2001, 31 U.S.C. Section 5318, or necessary for the Agent or
> > any Lender to verify the identity of Borrower as required by Section 326 of
> > such Act.
> > 
> > (ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary
> > or assistant secretary of the Borrower to be true and correct as of the
> > Closing Date.
> > 
> > (iii) Resolutions. Copies of resolutions of the Board of Directors of the
> > Borrower approving and adopting the Credit Documents to which it is a party,
> > the transactions contemplated therein and authorizing execution and delivery
> > thereof, certified by a secretary or assistant secretary of the Borrower to
> > be true and correct and in force and effect as of the Closing Date.
> > 
> >  
> 
> 33

<PAGE>

> >  
> > 
> > (iv) Good Standing. Copies of (A) certificates of good standing, existence
> > or its equivalent with respect to the Borrower certified as of a recent date
> > by the appropriate Governmental Authorities of the state or other
> > jurisdiction of incorporation and each other jurisdiction in which the
> > failure to so qualify and be in good standing would have a Material Adverse
> > Effect and (B) to the extent available, a certificate indicating payment of
> > all corporate franchise taxes certified as of a recent date by the
> > appropriate Governmental Authorities of the state or other jurisdiction of
> > incorporation and each other jurisdiction in which the failure to pay such
> > franchise taxes would have a Material Adverse Effect.
> > 
> > (v) Incumbency. An incumbency certificate of the Borrower certified by a
> > secretary or assistant secretary of the Borrower to be true and correct as
> > of the Closing Date.

        (c) Opinion of Counsel. Receipt by the Agent of an opinion, or opinions,
from legal counsel to the Borrower addressed to the Agent and the Lenders and
dated as of the Effective Date, in each case satisfactory in form and substance
to the Agent.

        (d) Financial Statements. Receipt by the Lenders of the audited
financial statements of the Borrower and its consolidated subsidiaries, for the
fiscal years ended December 31, 2003 and 2004, including balance sheets and
income and cash flow statements, in each case audited by Deloitte & Touche and
prepared in accordance with GAAP.

        (e) Fees and Expenses. Payment by the Borrower of all fees and expenses
owed by it to the Lenders and the Agent, including, without limitation, payment
to the Agent of the fees set forth in the Fee Letter.

        (f) Litigation. Except as disclosed in the Borrower's Annual Report on
its Form 10-K for the year ended December 31, 2004 and in subsequent filings
under the Securities Exchange Act of 1934 made prior to the Closing Date, there
shall not exist any action, suit or investigation, nor shall any action, suit or
investigation be pending or threatened before any arbitrator or Governmental
Authority that materially adversely affects the Borrower or any transaction
contemplated hereby or on the ability of the Borrower to perform its obligations
under the Credit Documents.

        (g) Material Adverse Effect. No event or condition shall have occurred
since the date of the financial statements delivered pursuant to Section 5.1(d)
above that has had or would have a Material Adverse Effect.

        (h) Officer's Certificates. The Agent shall have received a certificate
or certificates executed by the chief financial officer, treasurer, secretary or
assistant treasurer of the Borrower as of the Closing Date stating that (i) the
Borrower is in compliance with all existing material financial obligations, (ii)
no action, suit, investigation or proceeding is pending or, to his knowledge,
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect the Borrower or any transaction contemplated by the
Credit Documents, if such action, suit, investigation or proceeding would have
or would be reasonably likely to have a Material Adverse Effect and (iii)
immediately after giving effect to this Credit Agreement, the 

 

34

<PAGE>

 

other Credit Documents and all the transactions contemplated therein to occur on
such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein and in the other Credit Documents, are true and
correct in all material respects on and as of the date made and (C) the Borrower
is in compliance with the financial covenant set forth in Section 7.2.

        (i) 2004 Credit Agreement. The 2004 Credit Agreement shall be terminated
prior to or contemporaneously with the making of the initial Loans under this
Credit Agreement and all loans and other obligations outstanding under the 2004
Credit Agreement shall be paid in full prior to or contemporaneously with the
making of the initial Loans under this Credit Agreement. Each of the Lenders
that is a party to the above described credit agreement, by execution hereof,
hereby waives the requirement of five business days' notice to the termination
of the commitments thereunder.

        (j) Bilateral Credit Agreement. The 364-Day Credit Agreement dated as of
December 10, 2004 between the Borrower and Citibank, N.A. shall be terminated
prior to or contemporaneously with the making of the initial Loans under this
Credit Agreement and all loans and other obligations outstanding under the said
credit agreement shall be paid in full prior to or contemporaneously with the
making of the initial Loans under this Credit Agreement. By execution hereof,
Citibank, N.A. hereby waives the requirement of any prior notice to the
termination of the commitments under such 364-Day Credit Agreement.

        (k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

        5.2 Conditions to Each Extension of Credit

.



        In addition to the conditions precedent stated elsewhere herein,
(excluding after the Closing Date those contained in Sections 5.1(f) and 5.1(g)
hereof), the Lenders shall not be obligated to make any new Extension of Credit
unless:

        (a) Request. The Borrower shall have timely delivered, (i) in the case
of any new Revolving Loan, a duly executed and completed Notice of Borrowing in
conformance with all the terms and conditions of this Credit Agreement and (ii)
in the case of any Letter of Credit, the necessary application and any other LOC
Documents required by the Agent.

        (b) Representations and Warranties. The representations and warranties
made by the Borrower herein (excluding after the Closing Date those contained in
Sections 6.7 and 6.10) are true and correct in all material respects at and as
if made as of the date of the making of the Extension of Credit.

        (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.

        (d) Availability. Immediately after giving effect to the making of an
Extension of Credit (and the application of the proceeds thereof), the sum of
the Loans and Letter of Credit Obligations outstanding shall not exceed the
Aggregate Commitment.

 

35

<PAGE>

 

The delivery of each Notice of Borrowing and each application for a Letter of
Credit shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.

    Section 6. REPRESENTATIONS AND WARRANTIES

        The Borrower hereby represents and warrants to each Lender that:

        6.1 Organization and Good Standing; Assets

.



        (a) The Borrower and each of its Principal Subsidiaries (i) is a
corporation or limited liability company validly existing and in good standing
(or equivalent status) under its jurisdiction of organization, (ii) is duly
qualified and in good standing as a foreign corporation or limited liability
company authorized to do business in every jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (iii) has the requisite
corporate or limited liability company power and authority to own its properties
and to carry on its business as now conducted and as proposed to be conducted.

        (b) The Borrower and each of its Principal Subsidiaries has good and
marketable title (or, in the case of personal property, valid title) or valid
leasehold interests in its assets, except for (i) minor defects in title that do
not materially interfere with the ability of the Borrower or the relevant
Principal Subsidiary to conduct its business as now conducted and (ii) other
defects that, either individually or in the aggregate, do not materially
adversely affect the financial condition, properties or operations of the
Borrower or the relevant Principal Subsidiary. All such assets and properties
are free and clear of any Lien, other than Liens permitted under Section 8.6
hereof.

        (c) The Borrower's Principal Subsidiaries and other Subsidiaries as of
the Closing Date are set forth on Schedule 6.1(c) hereto. All outstanding shares
of capital stock having ordinary voting power for the election of directors of
each of the Borrower's Principal Subsidiaries have been validly issued, are
fully paid and nonassessable (except as provided by Wisconsin Statutes section
180.0622, as judicially interpreted) and, in the case of each of the Principal
Subsidiaries, are owned beneficially by the Borrower or another Subsidiary, free
and clear of any Lien.

        6.2 Due Authorization

.



        The Borrower (a) has the requisite corporate power and authority to
execute, deliver and perform this Credit Agreement and the other Credit
Documents and to incur the obligations herein and therein provided for and (b)
is duly authorized to, and has been authorized by all necessary corporate action
to, execute, deliver and perform this Credit Agreement and the other Credit
Documents.

        6.3 No Conflicts

.



        Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by the Borrower will (a)
violate or conflict with any provision 

 

36

<PAGE>

 

of its organizational documents or bylaws, (b) violate, contravene or materially
conflict with any law (including without limitation, the Public Utility Holding
Company Act of 1935, as amended), regulation (including without limitation,
Regulation U, Regulation X and any regulation promulgated by the Federal Energy
Regulatory Commission), order, writ, judgment, injunction, decree or permit
applicable to it, (c) violate, contravene or materially conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

        6.4 Consents

.



        No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Credit Agreement or any of the other
Credit Documents that has not been obtained.

        6.5 Enforceable Obligations

.



        This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors' rights generally or by general equitable
principles.

        6.6 Financial Condition

.



        (a) The financial statements delivered to the Lenders pursuant to
Section 5.1(d) and pursuant to Sections 7.1(a) and (b): (i) have been prepared
in accordance with GAAP (subject to the provisions of Section 1.3 and subject
to, in the case of the interim financial statements, year end adjustments and
the absence of footnotes) and (ii) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.

        (b) Since December 31, 2004, there has been no sale, transfer or other
disposition by the Borrower or any of its Principal Subsidiaries of any material
part of the business or property of the Borrower and its Principal Subsidiaries,
other than sales of inventory during the course of business, and no purchase or
other acquisition by the Borrower and its Principal Subsidiaries of any business
or property (including any capital stock of any other Person) material in
relation to the financial condition of the Borrower and its Principal
Subsidiaries, in each case, which, is not (i) reflected in the most recent
financial statements delivered to the Lenders pursuant to Section 7.1 or in the
notes thereto, (ii) permitted by the terms of this Credit Agreement or (iii)
disclosed to the Lenders prior to the date hereof.

        6.7 No Material Change

.



 

37

<PAGE>

 

        Since December 31, 2004, there has been no development or event relating
to or affecting the Borrower and its Principal Subsidiaries which has had or
would be reasonably likely to have a Material Adverse Effect.

        6.8 No Default

.



        Neither the Borrower nor any Principal Subsidiary is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
likely to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.

        6.9 Indebtedness

.



        As of December 31, 2004, the Borrower and its Subsidiaries have no
Indebtedness except as disclosed in the financial statements referenced in
Section 5.1(d) and to the extent required to be disclosed by GAAP.

        6.10 Litigation

.



        Except as disclosed to the Lenders in writing prior to the Closing Date,
there are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, overtly threatened
against the Borrower which has had or would be reasonably likely to have a
Material Adverse Effect.

        6.11 Taxes

.



        The Borrower and each of its Principal Subsidiaries has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes which are not yet delinquent or that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP. As of the date of this Agreement, the Borrower is not
aware of any proposed tax assessments against it which have had or would be
reasonably likely to have a Material Adverse Effect.

        6.12 Compliance with Law

.



        The Borrower and each of its Principal Subsidiaries is in compliance
with all laws, rules, regulations, orders and decrees applicable to it or to its
properties, the failure to comply with which has had or would be reasonably
likely to have a Material Adverse Effect.

        6.13 ERISA

.



        Except as would not result or be reasonably likely to result in a
Material Adverse Effect:

 

38

<PAGE>

 

        (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event would be reasonably likely
to occur, with respect to any Plan; (ii) no "accumulated funding deficiency," as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

        (b) No liability has been or is reasonably expected by the Borrower to
be incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any
Single Employer Plan by the Borrower or any of its Subsidiaries.

        (c) Except as disclosed in the Borrower's financial statements in
accordance with FASB 87, the accumulated benefit obligation under each Single
Employer Plan (determined utilizing the actuarial assumptions used for purposes
of FASB 87), did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such obligation.

        (d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably likely to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of Section
4241 of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or
has been terminated (within the meaning of Title IV of ERISA), and no
Multiemployer Plan is, to the best knowledge of the Borrower, reasonably likely
to be in reorganization, insolvent, or terminated.

        (e) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.

        (f) The present value (determined using actuarial and other assumptions
which are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

 

39

<PAGE>

 

        (g) Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

        6.14 Use of Proceeds; Margin Stock

.



        The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a) in violation of
Regulation U or Regulation X (i) for the purpose of purchasing or carrying any
"margin stock" as defined in Regulation U or Regulation X or (ii) for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry "margin stock" or (b) for the acquisition of another Person
unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.

        6.15 Government Regulation

.



        (a) As of the Closing Date, the Borrower is not required to register as
a "holding company" within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

        (b) The Borrower is not an "investment company" registered or required
to be registered under the Investment Company Act of 1940, as amended, or
controlled by such a company.

        6.16 Disclosure

.



        Neither this Credit Agreement nor any financial statements delivered to
the Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading on the date when made.

    Section 7. AFFIRMATIVE COVENANTS

        The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until all Borrower Obligations have been paid in full
and the Revolving Loan Commitments hereunder shall have terminated:

        7.1 Information Covenants

.



        The Borrower will furnish, or cause to be furnished, to the Agent:

        (a) Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with a common stock
equity statement which includes retained earnings and a consolidated statement
of cash flows for such fiscal year, setting forth in comparative form figures
for the preceding fiscal year, all such financial information described above to
be in reasonable form and detail and audited by independent certified public
accountants of recognized national 

 

40

<PAGE>

 

standing reasonably acceptable to the Agent and whose opinion shall be to the
effect that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified in any respect. The Lenders agree that
delivery of the Borrower's Form 10 K will meet the financial information
requirements of this Section 7.1(a).

        (b) Quarterly Financial Statements. As soon as available, and in any
event within 60 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Agent, and accompanied by the review letter required to be
filed with the Borrower's quarterly reports on Form 10-Q pursuant to Section
10-01(d) of Regulation S-X, if any, and a certificate of the chief financial
officer, treasurer, secretary or assistant treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments and the absence of footnotes. The Lenders
agree that the delivery of the Borrower's Form 10-Q will meet the financial
information requirements of this Section 7.1(b).

        (c) Officer's Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of
the chief financial officer, treasurer, secretary or assistant treasurer of the
Borrower, substantially in the form of Exhibit 7.1(c), (i) demonstrating
compliance with the financial covenant contained in Section 7.2 by calculation
thereof as of the end of each such fiscal period, (ii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto and (iii) confirming the then existing Public Debt
Ratings of the Borrower.

        (d) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower
will give written notice to the Agent immediately of (i) the occurrence of an
event or condition consisting of a Default or Event of Default, specifying the
nature and existence thereof and what action the Borrower proposes to take with
respect thereto, and (ii) the occurrence of any of the following with respect to
the Borrower or any of its Principal Subsidiaries: (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against the
Borrower or any of its Principal Subsidiaries, the claim of which is in excess
of $35,000,000 or which, if adversely determined, would have or be reasonably
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower or any of its Principal Subsidiaries with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, the violation of which would be reasonably likely
have a Material Adverse Effect.

        (e) ERISA. Upon the Borrower, its Subsidiaries or any ERISA Affiliate
obtaining knowledge thereof, the Borrower will give written notice to the Agent
and each of the Lenders promptly (and in any event within five Business Days)
of: (i) any event or condition, 

 

41

<PAGE>

 

including, but not limited to, any Reportable Event, that constitutes, or would
be reasonably likely to lead to, a Termination Event that would be reasonably
likely to have a Material Adverse Effect; (ii) with respect to any Multiemployer
Plan, the receipt of notice as prescribed in ERISA or otherwise of any material
withdrawal liability assessed against the Borrower, its Subsidiaries or any of
their ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA) that
would be reasonably likely to lead to a withdrawal liability that would be
reasonably likely to have a Material Adverse Effect; (iii) the failure to make
full payment on or before the due date (including extensions) thereof of all
amounts which the Borrower or any of its Subsidiaries or ERISA Affiliates is
required to contribute to each Plan pursuant to its terms to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto if such
failure would be reasonably likely to have a Material Adverse Effect; or (iv)
any change in the funding status of any Plan that would be reasonably likely to
have a Material Adverse Effect; together, with a description of any such event
or condition or a copy of any such notice and a statement by an officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken by the Borrower with respect thereto. Promptly upon request, the
Borrower shall furnish the Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each "plan-year" (within the meaning of Section
3(39) of ERISA).

        (f) Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower or any of its Subsidiaries as the Agent or the Required Lenders
may reasonably request.

        Financial reports required to be delivered pursuant to clauses (a) and
(b) above shall be deemed to have been delivered on the date on which such
report is posted on the SEC's website at www.sec.gov, and such posting shall be
deemed to satisfy the financial reporting requirements of clauses (a) and (b)
above, provided that, in each instance the Company shall provide all other
reports and certificates required to be delivered under this Section 7.1 in the
manner set forth in Section 11.1.

        7.2 Financial Covenant

.



        The Borrower will maintain a Leverage Ratio as of the last day of each
of its fiscal quarters of not greater than .65 to 1.00.

        7.3 Preservation of Existence and Franchises.

        Except as expressly permitted by Section 8.2 or Section 8.3 below, the
Borrower will, and will cause each of its Principal Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence,
and material rights, franchises and authority.

        7.4 Books and Records

.



 

42

<PAGE>

 

        Subject to Section 1.3, the Borrower will, and will cause its Principal
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

        7.5 Compliance with Law

.



        The Borrower will, and will cause each of its Principal Subsidiaries to,
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property, if the failure to comply would have or be reasonably likely to have a
Material Adverse Effect.

        7.6 Payment of Taxes and Other Indebtedness

.



        The Borrower will, and will cause each of its Principal Subsidiaries to,
pay, settle or discharge (a) all material taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent and (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien which is not permitted by Section 8.6 upon any of its
properties; provided, however, that neither the Borrower nor any Principal
Subsidiary shall be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be likely to have a Material Adverse
Effect.

        7.7 Insurance

.



        The Borrower will, and will cause each of its Principal Subsidiaries to,
at all times maintain in full force and effect insurance (including worker's
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice; provided, however, that the Borrower and its Principal
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and to the extent consistent with prudent business practice.

        7.8 Use of Proceeds

.



        The proceeds of the Loans may be used solely (a) to repay on the Closing
Date the entire amount of all loans and other obligations outstanding under the
2004 Credit Agreement, (b) to provide working capital and (c) for other general
corporate purposes; provided that proceeds of the Loans may not be used to
acquire another Person unless the board of directors (or other comparable body)
or shareholders, as appropriate, of such Person has approved such acquisition.

        7.9 Audits/Inspections

.



 

43

<PAGE>

 

        Upon reasonable notice and during normal business hours, the Borrower
will, and will cause each of its Principal Subsidiaries to, permit
representatives appointed by the Agent, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
the Borrower's and its Principal Subsidiaries' property, including its books and
records, its accounts receivable and inventory, the Borrower's and its Principal
Subsidiaries' facilities and their other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall permit the Agent or its representatives to
investigate and verify the accuracy of information provided to the Lenders and
to discuss all such matters with the officers, employees and representatives of
the Borrower and its Principal Subsidiaries. All information so obtained shall
be subject to the provisions of Section 11.11 below.

        7.10 Restrictive Agreements

.



        The Borrower will not, and will not permit any Principal Subsidiary to,
enter into any agreement that restricts the ability of any Principal Subsidiary
to pay dividends or other distributions with respect to any shares of its
capital stock; provided that it is understood and agreed that (a) the foregoing
covenant does not prohibit the Borrower or a Principal Subsidiary from entering
into agreements that contain financial covenants which require the maintenance
of a minimum net worth or compliance with financial ratios without explicitly
addressing the ability to pay dividends or make other distributions with respect
to shares of its capital stock and (b) the foregoing covenant does not apply to
limitations or restrictions imposed by law or in regulatory proceedings or in
the articles of incorporation of Wisconsin Pubic Service Corporation as in
effect on the date hereof or restrictions which arise only if dividends on
preferred stock issued by such Principal Subsidiary have not been paid.

    Section 8. NEGATIVE COVENANTS

        The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until all Borrower Obligations have been paid in full
and the Revolving Loan Commitments shall have terminated:

        8.1 Nature of Business

.



        The Borrower will not, and will not permit any of its Principal
Subsidiaries to, alter in any material respect the character of the business of
the Borrower and its Principal Subsidiaries, taken as a whole, from that
conducted as of the Closing Date; provided that the foregoing shall not prevent
the disposition of assets, business or operations permitted by Section 8.3 below
so long as the Borrower shall have complied with all other terms and conditions
of this Agreement.

        8.2 Consolidation and Merger

.



        The Borrower will not, and will not permit any of its Principal
Subsidiaries to, enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, a Person may be merged or consolidated with or into
the Borrower or a wholly-owned Subsidiary of the Borrower, so long as (a) if the
Borrower is involved in the transaction, the Borrower shall be the continuing or
surviving 

 

44

<PAGE>

 

corporation, (b) if a Principal Subsidiary is involved, such Principal
Subsidiary or a wholly owned Subsidiary of the Borrower shall be the continuing
or surviving entity; provided that the foregoing shall not prohibit mergers,
consolidations or liquidations of a Principal Subsidiary into the Borrower, and
(c) immediately before and after such merger or consolidation there does not
exist a Default or an Event of Default.

        8.3 Sale or Lease of Assets

.



        Other than (a) sales of inventory or other assets acquired for resale in
the ordinary course of business, (b) sales of accounts owed by customers for
energy provided or to be provided outside the normal franchise service area of
Wisconsin Public Service Company and Upper Peninsula Power Company, (c) sales,
transfers or other dispositions of assets between or among the Borrower and its
wholly owned Subsidiaries, (d) sales, transfers or other dispositions of
obsolete or worn-out tools, equipment or other property no longer used or useful
in business and sales of intellectual property determined to be uneconomical,
negligible or obsolete, (e) sales, transfers or other dispositions of the assets
listed on Schedule 8.3, (f) non-exclusive licenses of intellectual property, and
(g) sales, transfers or other dispositions of assets the proceeds of which are
invested in other energy related assets, within any twelve month period, the
Borrower will not, and will not permit its Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of assets, business or operations with a book
value (net of assumed liabilities associated with the assets that are the
subject of such transaction) in excess of twenty-five percent (25%) of Total
Assets, as calculated as of the end of the most recent fiscal quarter.

        8.4 Arm's-Length Transactions

.



        The Borrower will not, and will not permit any of its Principal
Subsidiaries to, enter into any transaction or series of transactions, whether
or not in the ordinary course of business, with any Affiliate other than on
terms and conditions substantially as favorable to the Borrower or the Principal
Subsidiary as would be obtainable in a comparable arm's-length transaction with
a Person other than an Affiliate, other than (a) transactions between or among
the Borrower and its wholly owned Subsidiaries, (b) customary fees to
non-officer directors of the Borrower and its Subsidiaries and (c) employment
and severance arrangements with officers and employees of the Borrower in the
ordinary course of business.

        8.5 Fiscal Year

.



        The Borrower will not, and will not permit any of its Principal
Subsidiaries to, change its fiscal year (a) without prior written notification
to the Lenders and (b) if such change would materially affect the Lenders'
ability to read and interpret the financial statements delivered pursuant to
Section 7.1 or calculate the financial covenant in Section 7.2.

        8.6 Liens

.



        The Borrower will not, and will not permit any of its Principal
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for (a) Liens securing Borrower Obligations, (b) the Lien of First
Mortgage Indentures or any Liens attaching to the property to which the Lien of
the First 

 

45

<PAGE>

 

Mortgage Indentures attach; provided that such Liens do not secure Funded Debt
(other than Funded Debt secured by the First Mortgage Indentures), (c) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(d) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen's, mechanics', warehousemen's, carrier's,
landlords' and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (e) pledges or deposits made in the ordinary
course of business to secure payment of worker's compensation insurance,
unemployment insurance, pensions or social security programs, (f) Liens arising
from good faith deposits in connection with or to secure performance of tenders,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money), (g) Liens arising
from good faith deposits in connection with or to secure performance of
statutory obligations and surety and appeal bonds, (h) easements, rights-of-way
(and liens on easements or rights-of-way or the underlying real estate),
restrictions (included zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(i) judgment Liens that would not constitute an Event of Default, (j) Liens
arising by virtue of any statutory or common law provision relating to banker's
liens, rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (k) any Lien created or
arising over any property which is acquired, constructed or created by the
Borrower or any Principal Subsidiary, but only if (i) such Lien secures only
principal amounts (not exceeding the cost of such acquisition, construction or
creation) raised for the purposes of such acquisition, construction or creation
together with any costs, expenses, interest and fees incurred in relation
thereto or a guarantee given in respect thereof, (ii) such Lien is created or
arises on or before 180 days after the completion of such acquisition,
construction or creation and (iii) such Lien is confined solely to the property
so acquired, constructed or created and any improvements thereto and proceeds
and products thereof, (l) any Lien on any property or assets acquired from a
Person which is merged with or into the Borrower or any Principal Subsidiary in
accordance with Section 8.2, and is not created in anticipation of any such
transaction, (m) any Lien on any property or assets existing at the time of
acquisition of such property or assets by the Borrower or any Principal
Subsidiary and which is not created in anticipation of such acquisition, (n)
Liens existing on the Closing Date and described on Schedule 8.6 attached
hereto, (o) pledges or deposits made in the ordinary course of business to
secure obligations of the Borrower or any Principal Subsidiary under interest
rate protection agreements, foreign currency exchange agreements, Permitted
Energy Transactions or other interest or exchange rate hedging arrangements, (p)
Liens on cash, cash collateral, cash deposits or deposit accounts furnished to
or for the benefit of Midwest Independent Transmission System Operator, Inc.
("MISO") or other transmission providers or energy market administrators to
secure the payment and performance of obligations (i) in connection with the
purchase of electric transmission service from MISO or such other transmission
providers or (ii) related to energy, capacity or ancillary service transactions
entered 

 

46

<PAGE>

 

into through markets administered by MISO or such other transmission providers
or energy market administrators, (q) Liens, if any, arising in connection with
the securitization of environmental retrofit receivables, (r) any extension,
renewal or replacement (or successive extensions, renewals or replacements), as
a whole or in part, of any Liens referred to in the foregoing clauses (a)
through (q), for amounts not exceeding the maximum principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced; provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets), and (s) any other Lien
or Liens which in the aggregate secure Indebtedness or other obligations at any
one time not in excess of an amount equal to 7.5% of Total Assets.

    Section 9. EVENTS OF DEFAULT

        9.1 Events of Default

.



        An Event of Default shall exist upon the occurrence of any of the
following specified events (each an "Event of Default"):

        (a) Payment. The Borrower shall: (i) default in the payment when due of
any principal of any of the Loans or Letter of Credit Obligations; or (ii)
default, and such default shall continue for three or more Business Days, in the
payment when due of any interest on the Loans or Letter of Credit Obligations or
of any fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith.

        (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower (or any of its officers or agents) herein, in
any of the other Credit Documents, or in any statement or certificate delivered
or required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was deemed to have been made.

        (c) Covenants. The Borrower shall:

> > (i) default in the due performance or observance of any term, covenant or
> > agreement contained in Sections 7.1(a), 7.1(b), 7.1(c), 7.1(d), 7.2, 7.3,
> > 7.9, 8.2, 8.3 or 8.6; or
> > 
> > (ii) default in the due performance or observance by it of any term,
> > covenant or agreement (other than those referred to in subsections (a), (b)
> > or (c)(i) of this Section 9.1) contained in this Credit Agreement or any
> > other Credit Document and such default shall continue unremedied for a
> > period of at least 30 days after the earlier of the Borrower becoming aware
> > of such default or notice thereof given by the Agent.

        (d) Credit Documents. Any Credit Document shall fail to be in full force
and effect or the Borrower shall so assert or any Credit Document shall fail to
give the Agent and/or the Lenders the rights, powers and privileges purported to
be created thereby.

 

47

<PAGE>

 

        (e) Bankruptcy, etc. The occurrence of any of the following with respect
to the Borrower or any of its Principal Subsidiaries: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any of its Principal Subsidiaries
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or any of its Principal Subsidiaries or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or any of its Principal
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any of its Principal Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Principal Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by such Person in furtherance of any of the aforesaid purposes.

        (f) Defaults Under Other Agreements. With respect to any Indebtedness in
excess of $35,000,000 (other than Indebtedness outstanding under this Credit
Agreement) of the Borrower or any of its Principal Subsidiaries (i) the Borrower
or any of its Principal Subsidiaries shall (A) default in any payment (beyond
the applicable grace period with respect thereto, if any) with respect to any
such Indebtedness, or (B) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist other
than non-material defaults under any First Mortgage Indenture, the effect of
which default or other event or condition is to cause, or permit, the holder of
the holders of such Indebtedness (or trustee or agent on behalf of such holders)
to cause (determined without regard to whether any notice or lapse of time is
required) any such Indebtedness to become due prior to its stated maturity; or
(ii) any such Indebtedness shall be declared due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment prior to the
stated maturity thereof; or (iii) any such Indebtedness shall mature and remain
unpaid. The foregoing cross default provision shall not apply to Indebtedness to
the extent recourse to the Borrower is limited to specific assets in a project
financing; i.e., defaults under agreements governing non-recourse project
financing indebtedness are excluded.

        (g) Judgments. One or more judgments, orders, or decrees shall be
entered against the Borrower or any of its Principal Subsidiaries involving a
liability of $35,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order),
and such judgments, orders or decrees shall continue unsatisfied, undischarged
and unstayed for a period ending on the first to occur of (i) the last day on
which such judgment, order or decree becomes final and unappealable and, where
applicable, with the status of a judicial lien or (ii) 60 days; provided that if
such judgment, order or decree provides 

 

48

<PAGE>

 

for periodic payments over time then the Borrower shall have a grace period of
30 days with respect to each such periodic payment.

        (h) ERISA. The occurrence of any of the following events or conditions
if any of the same would be reasonably likely to have a Material Adverse Effect:
(A) any "accumulated funding deficiency," as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower, any
of its Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Agent, likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (C) a Termination Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Agent, likely to result in (i) the termination of such
Plan for purposes of Title IV of ERISA, or (ii) the Borrower, any of its
Subsidiaries or any ERISA Affiliate incurring liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably likely to subject the Borrower, any of
Subsidiaries or any ERISA Affiliate to liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower, any of Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.

        (i) Change of Control. The occurrence of any Change of Control.

        9.2 Acceleration; Remedies

.



        Upon the occurrence and during the continuance of an Event of Default,
the Agent may, and shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower take any of the following actions
without prejudice to the rights of the Agent or any Lender to enforce its claims
against the Borrower, except as otherwise specifically provided for herein:

> > (i) Termination of Revolving Loan Commitments. Declare the Revolving Loan
> > Commitments terminated whereupon the Revolving Loan Commitments shall be
> > immediately terminated.
> > 
> > (ii) Acceleration of Borrower Obligations. Declare the unpaid amount of all
> > Borrower Obligations to be due whereupon the same shall be immediately due
> > and payable without presentment, demand, protest or other notice of any
> > kind, all of which are hereby waived by the Borrower.
> > 
> > (iii) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees
> > that upon receipt of such notice, or upon the occurrence of an Event of
> > Default under Section 9.1(e), it will immediately pay) to the Agent
> > additional cash, to be held, without interest, by the Agent, for the benefit
> > of the Lenders, in a cash collateral account as additional security for the
> > Letter of Credit Obligations 
> > 
> >  
> > 
> > 49

<PAGE>

> >  
> > 
> > in respect of subsequent drawings under all then outstanding Letters of
> > Credit in an amount equal to the maximum aggregate amount which may be drawn
> > under all Letters of Credits then outstanding.
> > 
> > (iv) Enforcement of Rights. Enforce any and all rights and interests created
> > and existing under the Credit Documents, including, without limitation, all
> > rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Revolving Loan Commitments shall automatically
terminate and all Borrower Obligations, all accrued interest in respect thereof,
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders and the Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders.

        Notwithstanding the fact that enforcement powers reside primarily with
the Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate "creditor" holding a separate "claim"
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.

        9.3 Allocation of Payments After Event of Default

.



        Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:

> > FIRST, to the payment of all reasonable out-of-pocket costs and expenses
> > (including without limitation reasonable attorneys' fees) of the Agent
> > or-any of the Lenders in connection with enforcing the rights of the Lenders
> > under the Credit Documents, pro rata as set forth below;
> > 
> > SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as
> > set forth below;
> > 
> > THIRD, to the payment of all accrued interest payable to the Lenders
> > hereunder, pro rata as set forth below;
> > 
> > FOURTH, to the payment of the outstanding principal amount of the Loans and
> > unreimbursed drawings under Letters of Credit, and to the payment or cash
> > collateralization of the outstanding Letters of Credit Obligations, pro rata
> > as set forth below;
> > 
> > FIFTH, to all other obligations which shall have become due and payable
> > under the Credit Documents and not repaid pursuant to clauses "FIRST"
> > through "FOURTH" above; and
> > 
> >  
> > 
> > 50

<PAGE>

> >  
> > 
> > SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
> > entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
Letter of Credit Obligations held by such Lender bears to the aggregate then
outstanding Loans and Letter of Credit Obligations), of amounts available to be
applied; and (c) to the extent that any amounts available for distribution
pursuant to clause "FOURTH" above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account and applied (x) first, to reimburse the Lenders
from time to time for any drawings under such Letters of Credit and (y) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses "FOURTH," and "FIFTH" above in the manner
provided in this Section 9.3.

    Section 10. AGENCY PROVISIONS

        10.1 Appointment

.



        Each Lender hereby designates and appoints U.S. Bank National
Association as agent of such Lender to act as specified herein and the other
Credit Documents, and each such Lender hereby authorizes the Agent, as the agent
for such Lender, to take such action on its behalf under the provisions of this
Credit Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Credit Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent. The provisions of this Section are solely for the benefit of
the Agent and the Lenders and the Borrower shall not have any rights as a third
party beneficiary of the provisions hereof. In performing its functions and
duties under this Credit Agreement and the other Credit Documents, the Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for the Borrower.

        10.2 Delegation of Duties

.



        The Agent may execute any of its duties hereunder or under the other
Credit Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

        10.3 Exculpatory Provisions

.



        Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit 

> > 51

<PAGE>

 

Documents (except for its or such Person's own gross negligence or willful
misconduct), or responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower
contained herein or in any of the other Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection herewith or in connection with the other
Credit Documents, or enforceability or sufficiency therefor of any of the other
Credit Documents, or for any failure of the Borrower to perform its obligations
hereunder or thereunder. The Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the Agent to
the Lenders or by or on behalf of the Borrower to the Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Borrower. The Agent is not a trustee for the
Lenders and owes no fiduciary duty to the Lenders.

        10.4 Reliance on Communications

.



        The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Agent with reasonable care). The Agent may deem and
treat the Lenders as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Agent in accordance with Section 11.3(b). The Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or under any
of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 11.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

        10.5 Notice of Default

.



        The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the Agent has
received notice from a Lender or the Borrower referring to the Credit Document,
describing such Default or Event of Default and stating that such notice is a
"notice of default." In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to the Lenders. The Agent shall take such

 

> > 52

<PAGE>

 

action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders.

        10.6 Non-Reliance on Agent and Other Lenders

.



        Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by the Agent to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon the Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower or its Subsidiaries and made its own decision to make its Extensions of
Credit hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Credit Agreement, and to
make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrower or its Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower or its Subsidiaries
which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

        10.7 Indemnification

.



        Each Lender agrees to indemnify the Agent in its capacity as such (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment in full of the Borrower Obligations) be imposed on,
incurred by or asserted against the Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or from any losses suffered by the Agent solely as a
result of the Borrower's failure to make payments as required pursuant to
Section 3.4(c). If any indemnity furnished to the Agent for any purpose shall,
in the opinion of the Agent, be insufficient or become impaired, the Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The 

53

<PAGE>

 

agreements in this Section 10.7 shall survive the payment of the Borrower
Obligations and all other amounts payable hereunder and under the other Credit
Documents.

        10.8 Agent in Its Individual Capacity

.



        The Agent in its individual capacity and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower and its Subsidiaries as though the Agent were not Agent hereunder. With
respect to the Loans made and all Borrower Obligations owing to it, the Agent in
its individual capacity shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though they were not Agent,
and the terms "Lender" and "Lenders" shall include the Agent in its individual
capacity.

        10.9 Successor Agent

.



        The Agent may, and at the request of the Required Lenders shall, resign
as the Agent upon 30 days notice to the Lenders. If the Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall be approved by the
Borrower. If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may appoint, after consulting with the
Lenders and the Borrower, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term "Agent" shall mean such successor agent and the retiring Agent's
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent's resignation hereunder as Agent, the provisions of this Section 10 and
Section 11.5 shall inure to its benefit as to any actions taken or omitted to be
taken, by it while it was the Agent under this Credit Agreement. If no successor
agent has accepted appointment as the Agent by the date which is 30 days
following a retiring Agent's notice of resignation, the retiring Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent with the Borrower's approval, as
provided for above; provided that the Borrower's approval shall not be required
after and during the continuance of an Event of Default.

    Section 11. MISCELLANEOUS

        11.1 Notices

.



        Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) or (c)
the Business Day following the day on which the same has been delivered prepaid
to a reputable national overnight air courier service, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule
11.1, or at such other address as such party may specify by written notice to
the other parties hereto.

        11.2 Right of Set-Off

.



 

54

<PAGE>

 

        In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default and the
commencement of remedies described in Section 9.2, each Lender is authorized at
any time and from time to time, without presentment, demand, protest or other
notice of any kind (all of which rights being hereby expressly waived), to set
off and to appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by such Lender (including,
without limitation branches, agencies or Affiliates of such Lender wherever
located) to or for the credit or the account of the Borrower against obligations
and liabilities of the Borrower to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured. The
Borrower hereby agrees that any Person purchasing a participation in the Loans
and Revolving Loan Commitments hereunder pursuant to Section 11.3(c) may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder.

        11.3 Benefit of Agreement

.



        (a) Generally. This Credit Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided the Borrower may not assign and transfer any of its
interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.

        (b) Assignments. Each Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including, without limitation, all or a portion of its Loans, its
Notes, and its Revolving Loan Commitment); provided, however, that:

> (i) each such assignment shall be to an Eligible Assignee;
> 
> (ii) except in the case of an assignment to another Lender or an assignment of
> all of a Lender's rights and obligations under this Credit Agreement, any such
> partial assignment shall be in an amount at least equal to $5,000,000 (or, if
> less, the remaining amount of the Revolving Loan Commitment being assigned by
> such Lender) and an integral multiple of $1,000,000 in excess thereof;
> 
> (iii) each such assignment by a Lender shall be of a constant and not varying,
> percentage of all of its rights and obligations under this Credit Agreement
> and the Notes; and
> 
> (iv) the parties to such assignment shall execute and deliver to the Agent for
> its acceptance an Assignment Agreement in substantially the form of Exhibit 11
> .3(b), together with a processing fee (other than in connection with any
> assignment to an Affiliate of such Lender) from the assignor of $3,500.

 

55

<PAGE>

 

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Agent certification as
to exemption from deduction or withholding of taxes in accordance with Section
4.4.

        By executing and delivering an assignment agreement in accordance with
this Section 11.3(b), the assigning Lender thereunder and the assignee
thereunder shall be deemed to confirm to and agree with each other and the other
parties hereto as follows: (A) such assigning Lender represents and warrants
that it is legally authorized to enter into such assignment agreement and it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim created by such assigning Lender and the assignee
warrants that it is an Eligible Assignee; (B) except as set forth in clause (A)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or its Subsidiaries or the performance or
observance by the Borrower of any of its obligations under this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (C) such assignee represents and warrants
that it is legally authorized to enter into such assignment agreement; (D) such
assignee confirms that it has received a copy of this Credit Agreement, the
other Credit Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
assignment agreement; (E) such assignee will independently and without reliance
upon the Agent, such assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents; (F) such assignee appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Credit Agreement or any other Credit Document as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.

        (c) Register. The Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Revolving Loan Commitment of, and
principal amount of the Loans owing to, each Lender from time to time (the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder 

 

56

<PAGE>

 

for all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

        (d) Acceptance. Upon its receipt of an Assignment Agreement executed by
the parties thereto, together with any Note subject to such assignment and
payment of the processing fee, the Agent shall, if such Assignment Agreement has
been completed and is in substantially the form of Exhibit 11.3(b) hereto, (i)
accept such Assignment Agreement, (ii) record the information contained therein
in the Register and (iii) give prompt notice thereof to the parties thereto.

        (e) Participations. Each Lender may sell participations to one or more
Persons in all or a portion of its rights, obligations or rights and obligations
under this Credit Agreement (including all or a portion of its Revolving Loan
Commitment, its Notes and its Loans); provided, however, that (i) such Lender's
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participant shall be entitled to the benefit of
the yield protection provisions contained in Sections 4.1 through 4.4,
inclusive, but only to the extent that such Lender is entitled to payment or
reimbursement under such Sections, and the right of set-off contained in Section
11.2 and (iv) the Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this Credit
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provision of this Credit Agreement
(other than amendments, modifications, or waivers decreasing the amount of
principal of or the rate at which interest is payable on such Loans or Notes,
extending any scheduled principal payment date or date fixed for the payment of
interest on such Loans or Notes, or extending its Revolving Loan Commitment).

        (f) Nonrestricted Assignments. Notwithstanding any other provision set
forth in this Credit Agreement, any Lender may at any time assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank. No such assignment shall release the assigning
Lender from its obligations hereunder.

        (g) Information. Any Lender may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Lender from time to time
to assignees and participants (including prospective assignees and
participants); provided that the furnishing of such information shall be subject
to the provisions of Section 11.11 below.

        (h) SPC's. Notwithstanding anything to the contrary contained herein,
any Lender (a "Granting Lender") may grant to a special purpose funding vehicle
(an "SPC") the option to fund all or any part of any Loan that such Granting
Lender would otherwise be obligated to fund pursuant to this Credit Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to fund all or any part of such Loan, the Granting Lender shall be
obligated to fund such Loan pursuant to the terms hereof, (iii) no SPC shall
have any voting rights pursuant to Section 11.6 (all such voting rights shall be
retained by the Granting Lenders), 

 

57

<PAGE>

 

(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Agent and the Lenders shall not be obligated to deal with an SPC,
but may limit their communications and other dealings relevant to such SPC to
the applicable Granting Lender, and (v) with respect to the funding of any Loan
by an SPC, the Borrower shall not have to pay any greater cost, or incur any
greater expense, under the provisions of Section 4 of this Credit Agreement or
otherwise, than if all Loans were funded by the applicable Granting Lender
without the involvement of an SPC. The funding of a Loan by an SPC hereunder
shall utilize the Revolving Loan Commitment of the Granting Lender to the same
extent that, and as if, such Loan were funded by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee to such SPC. This clause (h) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Loan is being funded by an SPC at the time of such amendment.

        11.4 No Waiver; Remedies Cumulative

.



        No failure or delay on the part of the Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower and the Agent or any Lender shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies provided herein
are cumulative and not exclusive of any rights or remedies which the Agent or
any Lender would otherwise have. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

        11.5 Payment of Expenses, etc

.



        The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and
expenses of the Agent and the Lead Arranger in connection with (A) the
negotiation, preparation, execution and delivery and administration of this
Credit Agreement and the other Credit Documents and the documents and
instruments referred to therein (including, without limitation, legal fees of
one counsel for the Agent) and (B) any amendment, waiver or consent relating
hereto and thereto including, but not limited to, any such amendments, waivers
or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Credit
Agreement, (ii) pay all reasonable out-of-pocket costs and expenses of the Agent
and 

 

58

<PAGE>

 

the Lenders in connection with (A) enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for the Agent and each of the Lenders) and (B) any bankruptcy or
insolvency proceeding of the Borrower and (iii) indemnify the Agent, the Lead
Arranger and each Lender, its officers, directors, employees, representatives,
affiliates and agents from and hold each of them harmless against any and all
losses, liabilities, claims, damages or expenses incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of, any
investigation, litigation or other proceeding (whether or not the Agent, the
Lead Arranger or any Lender is a party thereto) related to the entering into
and/or performance of any Credit Document or the use of proceeds of any Loans
(including other extensions of credit) hereunder or the consummation of any
other transactions contemplated in any Credit Document, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified or such Person's employer, employee or
co-employee); provided that the foregoing indemnity by the Borrower shall not
extend to disputes solely among the Lenders or litigation commenced by the
Borrower which (a) seeks enforcement of any of the Borrower's rights hereunder
and (b) is determined in a final judgment adverse to the Agent and the Lenders.

        11.6 Amendments, Waivers and Consents

.



        Neither this Credit Agreement, nor any other Credit Document nor any of
the terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower; provided that no
such amendment, change, waiver, discharge or termination shall without the
consent of each Lender:

        (a) extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal;

        (b) reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees or other amounts payable hereunder;

        (c) reduce or waive the principal amount of any Loan;

        (d) increase or extend the Revolving Loan Commitment of a Lender (it
being understood and agreed that a waiver of any Default or Event of Default
shall not constitute a change in the terms of any Revolving Loan Commitment of
any Lender);

        (e) release the Borrower from its obligations under the Credit
Documents;

        (f) amend, modify or waive any provision of this Section 11.6 or Section
3.6, 3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;

        (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders; or

 

59

<PAGE>

 

        (h) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under (or in respect of) the Credit Documents.

        No provision of Section 2.9 or Section 10 may be amended or modified
without the consent of the Agent.

        Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

        11.7 Counterparts/Telecopy.

        This Credit Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of executed
counterparts by telecopy shall be as effective as an original and shall
constitute a representation that an original will be delivered.

        11.8 Headings

.



        The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

        11.9 Defaulting Lender

.



        Each Lender understands and agrees that if such Lender is a Defaulting
Lender then it shall not be entitled to vote on any matter requiring the consent
of the Required Lenders or to object to any matter requiring the consent of all
the Lenders; provided, however, that all other benefits and obligations under
the Loan Documents shall apply to such Defaulting Lender.

        11.10 Survival of Indemnification and Representations and Warranties.

        All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Credit Agreement,
the making of the Loans and the repayment of the Loans and other obligations and
the termination of the Revolving Loan Commitments hereunder.

        11.11 Confidentiality.

        Neither the Agent nor any Lender shall disclose any Confidential
Information to any Person, without the prior written consent of the Borrower,
other than (a) to the Agent's or such Lender's Affiliates and their officers,
directors, employees, agents, attorneys, accountants and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and such person shall
have agreed to keep such Confidential Information confidential on substantially
the same terms as provided herein) and, as contemplated by Section 11.3, to
actual or prospective assignees and 

 

60

<PAGE>

 

participants, and, in each such case, then only on a confidential basis, (b) as
required by any law, rule or regulation or by judicial process, (c) to any
rating agency when required by it to do so; provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Borrower received by it from
such Lender, (d) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking, (e) to protect, preserve,
exercise or enforce the Agent's or such Lender's rights under or pursuant to
this Agreement or any Note, and (f) to perform any of the Agent's or such
Lender's obligations under or pursuant to this Agreement or any Note.

        11.12 Governing Law; Venue

.



        (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, or
of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. Nothing herein shall affect the right of a Lender
to commence legal proceedings or to otherwise proceed against the Borrower in
any other jurisdiction.

        (b) The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

        11.13 Waiver of Jury Trial; Waiver of Consequential Damages

.



        EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER AGREES NOT TO ASSERT ANY
CLAIM AGAINST THE AGENT, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

        11.14 Time

.



        All references to time herein shall be references to Central Standard
Time or Central Daylight Time, as the case may be, unless specified otherwise.

 

61

<PAGE>

 

        11.15 Severability

.



        If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

        11.16 Assurances

.



        The Borrower agrees, upon the request of the Agent, to promptly take
such actions, as reasonably requested, as are consistent with and necessary to
carry out the intent of this Credit Agreement and the other Credit Documents.

        11.17 USA Patriot Act Notification

.



        The following notification is provided to the Borrower pursuant to
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

        IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower's name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower's name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower.
The Agent and the Lenders may also ask, if the Borrower is an individual, to see
the Borrower's driver's license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower's legal organizational
documents or other identifying documents.

        11.18 Entirety

.



        This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

[Remainder of Page Intentionally Left Blank, Signature Pages Follow]

 

62

<PAGE>

 

        Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

Borrower: WPS RESOURCES CORPORATION By: /s/ Bradley A. Johnson
Name:  Bradley A. Johnson
Title:  Vice President & Treasurer Lenders:  U.S. BANK NATIONAL ASSOCIATION
individually in its capacity as a Lender and as
Agent

By: /s/ Sandra J. Hartay
Name: Sandra J. Hartay
Title: Vice President

 

<PAGE>

 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > CITIBANK, N.A.
> > > > 
> > > >  
> > > > 
> > > > By: /s/ J. Nicholas McKee
> > > > Name: J. Nicholas McKee
> > > > Title: Managing Director

 

<PAGE>

 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > JPMORGAN CHASE BANK, N.A.
> > > > 
> > > >  
> > > > 
> > > > By:
> > > > 
> > > > /s/ Michael J. DeForge
> > > > Name: Michael J. DeForge
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > >  

 

<PAGE>

 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > WELLS FARGO BANK NATIONAL ASSOCIATION
> > > > 
> > > >  

> > > > By:
> > > > 
> > > > /s/ Thomas J. Fameree
> > > > Name: Thomas J. Fameree
> > > > Title: Vice President

 

<PAGE>

 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > UBS LOAN FINANCE LLC
> > > > 
> > > >  
> 
> By: /s/ Wilfred V. Saint
> Name: Wilfred V. Saint
> Title: Director, Banking Products Services, US
> 
> 
> 
> 
> 
> By: /s/ Joselin Fernandes
> Name: Joselin Fernandes
> Title: Associate Director, Banking Products Services, US

 

<PAGE>

> > > >  
> > > > 
> > > > > > > > > > > > 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > BANK OF AMERICA, N.A.
> > > > 
> > > >  
> > > > 
> > > > 
> > > > 
> > > > By: /s/ Kevin P. Betelsen
> > > > Name: Kevin P. Betelsen
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > > > > 
> > > > 
> > > >  

<PAGE>

 

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > ASSOCIATED BANK, NATIONAL ASSOCIATION
> > > > 
> > > >  
> > > > 
> > > > 
> > > > 
> > > > By: /s/ Stephen E. Pasowicz
> > > > Name: Stephen E. Pasowicz
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > > > > > > > >  

<PAGE>

> > > > > > > > > > > > 
> > > > 
> > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > BAYERISCHE LANDESBANK
> > > >    Cayman Islands Branch

 

> 

By: /s/ Donna Quilty
Name: Donna Quilty
Title: Vice President





By: /s/ Catherine Schilling
Name: Catherine Schilling
Title: Vice President



 

<PAGE>

> > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > HARRIS NESBITT FINANCING, INC.
> > > > 
> > > > > > > > > > > > 
> 
>  



By: /s/ Cahal B. Carmody
Name: Cahal B. Carmody
Title: Vice President



> > > > > > > > > > > > > >  

<PAGE>

> > > > > > > > > > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > MIZUHO CORPORATE BANK, LTD.
> > > > 
> > > > > > > > > > > > 
> > > > 
> > > >  



By: /s/ Mark Gronich
Name: Mark Gronich
Title: Senior Vice President



> > > > > > > > > > > > > >  

<PAGE>

> > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > WACHOVIA BANK, NATIONAL 
> > > > ASSOCIATION
> > > > 
> > > > > > > > > > > > 
> > > > 
> > > >  



By: /s/ Lawrence N. Gross
Name: Lawrence N. Gross
Title: Assistant Vice President



> > > > > > > > > > > > > >  

<PAGE>

> > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > LASALLE BANK, NATIONAL ASSOCIATION
> > > > 
> > > > > > > > > > > > 
> > > > 
> > > >  



By: /s/ Matthew D. Rodgers
Name: Matthew D. Rodgers
Title: Assistant Vice President



> > > > > > > > > > > > > >  

<PAGE>

> > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > NATIONAL CITY BANK OF THE 
> > > > MIDWEST
> > > > 
> > > > > > > > > > > > 

 



By: /s/ Tiffany Cozzolino
Name: Tiffany Cozzolino
Title: Vice President



> > > > > > > > > > > > > > > >  

<PAGE>

> > > > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > THE NORTHERN TRUST COMPANY
> > > > 
> > > > > > > > > > > > 
> > > > 
> > > >  



By: /s/ Ashish Bhagwat
Name: Ashish Bhagwat
Title: Vice-President



> > > > > > > > > > > > > >  

<PAGE>

> > > >  

Signature Page to WPS Resources Corporation Five Year Credit Agreement.

> > > > UNION BANK OF CALIFORNIA, N.A.
> > > > 
> > > >  
> > > > 
> > > > 
> > > > 
> > > > By: /s/ Efrain Soto
> > > > Name: Efrain Soto
> > > > Title: Vice President
> > > > 
> > > > 
> > > > 
> > > > > > > > > > > > > > > > > >  

<PAGE>

> > > >  
> > > > 
> > > > > > > > > > > >  

Schedule 1.1
to
Five Year Credit Agreement

Commitment Percentages

Lender

Commitment Percentage

Revolving Loan
Commitment

U.S. Bank National Association

9.349593495935%

$ 46,747,967.50

Citibank, N.A.

9.349593495935%

$ 46,747,967.50

JPMorgan Chase Bank, N.A.

8.130081300813%

$ 40,650,406.50

Wells Fargo Bank National Association

8.130081300813%

$ 40,650,406.50

UBS Loan Finance LLC

8.130081300813%

$ 40,650,406.50

Bank of America, N.A.

8.130081300813%

$ 40,650,406.50

Associated Bank

6.504065040650%

$ 32,520,325.20

Bayerische Landesbank

6.504065040650%

$ 32,520,325.20

Harris Nesbitt Financing, Inc.

6.504065040650%

$ 32,520,325.20

Mizuho Corporate Bank, Ltd.

6.504065040650%

$ 32,520,325.20

Wachovia Bank, National Association

6.504065040650%

$ 32,520,325.20

LaSalle Bank, National Association

4.065040650407%

$ 20,325,203.25

National City Bank of the Midwest

4.065040650407%

$ 20,325,203.25

The Northern Trust Company

4.065040650407%

$ 20,325,203.25

Union Bank of California, N.A.

4.065040650407%

$ 20,325,203.25

 

100.00%

$500,000,000.00

<PAGE> 

 

 

Schedule 6.1(c)
to
Five Year Credit Agreement

Subsidiaries

Upper Peninsula Power Company

Wisconsin Public Service Corporation

WPS Visions, Inc.

WPS Resources Capital Corporation

Upper Peninsula Building Development Company

Penvest, Inc.

WPS Nuclear Corporation

WPS Leasing, Inc.

WPS Power Development, LLC.

WPS Energy Services, Inc.

ECO Coal Pelletization #12, LLC

Sunbury Holdings, LLC

Combined Locks Energy Center, LLC

Wisconsin Woodgas, LLC

WPS New England Generation, Inc.

WPS Canada Generation, Inc.

WPS Empire State, Inc.

PDI Operations, Inc.

PDI Stoneman, Inc.

Sunbury Generation, LLC

WPS Westwood Generation, LLC

WPS-ESI Gas Storage, LLC

WPS Investments, LLC

Mid-American Power Ventures, LLC

Mid-American Power, LLC

WPS Energy Services of Canada Corp. WPS Beaver Falls Generation, LLC WPS Niagara
Generation, LLC

 

<PAGE>

 

WPS Syracuse Generation, LLC Advantage Energy, Inc. Quest Energy, LLC 3096210
Nova Scotia Company (not currently active)

 

<PAGE>

 

 

Schedule 8.3
to
Five Year Credit Agreement

 

Asset Sales

 

 1. Sale of Kewaunee Nuclear Power Plant.
 2. Sale of Sunbury plant and emission allowances.
 3. Sale of accounts receivable in connection with the securitization of
    environmental retrofits.
 4. Sale of 30% of Weston 4 to Dairyland.



<PAGE>

 

Schedule 8.6
to
Five Year Credit Agreement

Existing Liens

Secured Party, Filing
Date and Filing Number

Description


Debtor: Wisconsin Public Service Corporation

   

Wells Fargo Bank Northwest, N.A.
11/05/92
01312991 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.

First Security Bank of Utah
11/11/93
01391037 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.

First Security Bank of Utah
11/29/93
01394204 (Wisconsin DFI)

Synthetic lease of railcars; probably not a Lien.


Debtor: WPS Energy Services, Inc.

PSEG Energy Resources & Trade LLC
04/21/03
030006474021 (Wisconsin DFI)

All property, rights and interest of the Debtor in a BGS-FP Master Agreement and
all of Debtor's present and future rights to payment deriving from the sale of
any Product created pursuant to the BGS-FP Master Agreement, together with all
instruments and documents of title representing any of the aforementioned.

 

<PAGE>

 

Schedule 11.1
to
Five Year Credit Agreement

Borrower

WPS Resources Corporation
Attn: Bradley A. Johnson
700 North Adams Street
P.O. Box 19001
Green Bay, Wisconsin 54307
Phone: (920) 433-1662
Fax: (920) 433-1526


Agent

Steve Carlton
U.S. Bank National Association
777 East Wisconsin Avenue
Milwaukee, WI 53202
Phone: (414) 765-4244
Fax: (414) 765-4430
steve.carlton@usbank.com


Lenders

Sandra Hartay
U.S. Bank National Association
777 East Wisconsin Avenue
Milwaukee, WI 53202
Phone: (414) 765-6004
Fax: (414) 765-5367
sandra.hartay@usbank.com


Amit Vasani
Citibank, N.A.
388 Greenwich Street
21st Floor
New York, NY 10013
Phone: (212) 816-4166
Fax: (212) 816-8098
amit.vasani@citigroup.com


<PAGE>

 

JPMorgan Chase Bank, N.A.

Wells Fargo Bank National Association

UBS Loan Finance LLC

Jacqueline Archuleta
Bank of America, N.A.
901 Main Street
Dallas, TX 75202
Phone: (214) 209-2135
Fax: (214) 290-8372
jacqueline.archuleta@bankofamerica.com

Kathy Carter
Associated Bank National Association
2870 Holmgren Way
Green Bay, WI 54304
Phone: (920) 405-2847
Fax: (920) 405-2798
kathy.carter@associatedbank.com

Bayerische Landesbank

Harris Nesbitt Financing, Inc.

Mizuho Corporate Bank, Ltd.

Wachovia Bank, National Association

LaSalle Bank, National Association

Tiffany Cozzolino
National City Bank of the Midwest
2021 Spring Road, Suite 600
Oak Brook, IL 60523
Phone: (630) 954-3189
Fax: (630) 954-5570
tiffany.cozzolino@nationalcity.com

The Northern Trust Company

Union Bank of California, N.A.

 

<PAGE>

 

Exhibit 2.2

FORM OF NOTICE OF BORROWING

TO: U.S. Bank National Association
Attention: Stephen E. Carlton
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202 RE:  Five Year Credit Agreement dated as of June 2,
2005 among
WPS Resources Corporation (the "Borrower"),
U.S. Bank National Association as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement") DATE:
                , ____

______________________________________________________________________________

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

2. Please be advised that the Borrower is requesting a Revolving Loan in the
amount of $_____________ to be funded on ___________, ____ at the interest rate
option set forth in paragraph 3 below.

3. The interest rate option applicable to the requested Revolving Loan shall be
equal to:

> A. the Base Rate
> B. the Adjusted Eurodollar Rate for an Interest Period of:
> __________ one month
> __________ two months
> __________ three months
> __________ six months

4. On the date of the requested Revolving Loan, immediately after giving effect
to the funding and the application thereof, the aggregate amount of Revolving
Loans plus Swing Line Loans plus all Letter of Credit Obligations outstanding
will be $__________, which is less than or equal to the Revolving Loan
Commitment.

5. On and as of the date of the requested Revolving Loan, immediately after
giving effect to the funding and the application thereof, the representations
and warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of the Credit Agreement) are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 

<PAGE>

 

6. No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

> > > > > WPS RESOURCES CORPORATION
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > > By:______________________________________
> > > > > Name:
> > > > > Title:

 

<PAGE>

Exhibit 2.4

FORM OF NOTICE OF CONTINUATION/CONVERSION

TO: U.S. Bank National Association, as Agent
Attention: Stephen E. Carlton
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202 RE: Five Year Credit Agreement entered into as of
June 2, 2005,
among WPS Resources Corporation (the "Borrower"),
U.S. Bank National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement") DATE:
 __________, ____

 

1. This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

2. Please be advised that the Borrower is requesting that a portion of the
current outstanding Revolving Loans, in the amount of $___________, be continued
or converted at the interest rate option set forth in paragraph 3 below.

3. The interest rate option applicable to the continuation or conversion of all
or part of the existing Revolving Loans shall be equal to:

> A. the Base Rate
> B. the Adjusted Eurodollar Rate for an Interest Period of
> ______ one month
> ______ two months
> ______ three months
> ______ six months

4. Subsequent to the continuation or conversion of the Revolving Loans, as
requested herein, the aggregate amount of Revolving Loans plus Swing Line Loans
plus all Letter of Credit Obligations outstanding will be $___, which is less
than or equal to the Revolving Loan Commitment.

5. No Default or Event of Default has occurred and is continuing or would be
caused by giving effect to this Notice of Continuation Conversion.

 

<PAGE>

 

> > > > > WPS RESOURCES CORPORATION
> > > > > 
> > > > > By:_______________________________________
> > > > > Name:
> > > > > Title:
> > 
> >  
> > 
> > <PAGE>
> > 
> >  

Exhibit 2.7
to
Five Year Credit Agreement

FORM OF REVOLVING LOAN NOTE

June 2, 2005

        FOR VALUE RECEIVED, WPS RESOURCES CORPORATION, a Wisconsin corporation
(the "Borrower"), hereby promises to pay to the order of ___________ (the
"Lender"), at the office of U.S. Bank National Association (the "Agent") as set
forth in that certain Five Year Credit Agreement dated as of June 2, 2005, among
the Borrower, the Lenders named therein and U.S. Bank National Association, as
Agent (as the same may be amended, modified, extended or restated from time to
time, the "Credit Agreement"), or at such other place or places as the holder of
this Revolving Loan Note may designate, the aggregate principal amount of all
advances made by the Lender as Revolving Loans (and not otherwise repaid), in
Dollars and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each Revolving Loan made by the Lender, at such office, in
like money and funds, for the period commencing on the date of each Revolving
Loan until each Revolving Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

        This Note is one of the Revolving Loan Notes referred to in the Credit
Agreement and evidences Revolving Loans made by the Lender thereunder. The
Lender shall be entitled to the benefits of the Credit Agreement. Capitalized
terms used in this Revolving Loan Note have the respective meanings assigned to
them in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.

        The Credit Agreement provides for the acceleration of the maturity of
the Revolving Loans evidenced by this Revolving Loan Note upon the occurrence of
certain events (and for payment of collection costs in connection therewith) and
for prepayments of Revolving Loans upon the terms and conditions specified
therein. In the event this Revolving Loan Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorney
fees.

        Except as permitted by Section 11.3(b) of the Credit Agreement, this
Revolving Loan Note may not be assigned by the Lender to any other Person.

        The date, amount, type, interest rate and duration of Interest Period
(if applicable) of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Agent and the Lender on its books; provided that the failure of the Agent or the
Lender to make any such recordation shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under this
Revolving Loan Note in respect of the Revolving Loans to be evidenced by this
Revolving Loan Note, and each such recordation shall be prima facie evidence of
the obligations owing under this Revolving Loan Note absent manifest error.

 

<PAGE>

 

        THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to
be executed as of the date first above written.

> > > > > WPS RESOURCES CORPORATION
> > > > > 
> > > > > By:______________________________________
> > > > > Name:
> > > > > Title:

 

<PAGE>

 

Exhibit 7.1(c)

FORM OF OFFICER'S CERTIFICATE

TO: U.S. Bank National Association
Attention: Stephen E. Carlton
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202 RE: Five Year Credit Agreement dated as of June 2,
2005
among WPS Resources Corporation (the "Borrower"),
U.S. Bank National Association, as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the "Credit Agreement") DATE: 
_________, ___



        Pursuant to the terms of the Credit Agreement, I,
_________________________ [Chief Financial Officer/Treasurer/Secretary/Assistant
Treasurer] of WPS RESOURCES CORPORATION hereby certify that, as of the fiscal
quarter ending ____________, ____, the statements below are accurate and
complete in all respects (all capitalized terms used below shall have the
meanings set forth in the Credit Agreement):

        A. Attached hereto as Schedule I are (x) calculations (calculated as of
the date of the financial statements referred to in paragraph C. below)
demonstrating compliance by the Borrower with the financial covenant contained
in Section 7.2 of the Credit Agreement and (y) Borrower's Public Debt Ratings as
of the date hereof.

        B. No Default or Event of Default exists under the Credit Agreement,
except as indicated on a separate page attached hereto, together with an
explanation of the action taken or proposed to be taken by the Borrower with
respect thereto.

        C. The quarterly/annual financial statements for the fiscal quarter/year
ended ___________ which accompany this certificate fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments.

> > > > > WPS RESOURCES CORPORATION
> > > > > 
> > > > > By:_______________________________________
> > > > > [Chief Financial Officer/Treasurer/Secretary
> > > > > Assistant Treasurer]

 

<PAGE>

 

Schedule 1 to
Exhibit 7.1(c) to
Credit Agreement

Maximum Leverage Ratio

1. Total Funded Debt

$______________________

2. Net Worth

$______________________

3. Capitalization (Line 1 + Line 2)

$______________________

4. Total Funded Debt to Capitalization Ratio:
(Line 1/Line 3)

______: 1.00

Maximum Permitted Total Funded
Debt to Capitalization Ratio: .65: 1.0

 

Borrower's Public Debt Ratings:

S&P_________________________________

Moody's______________________________

 

<PAGE>

 

Exhibit 11.3

FORM OF ASSIGNMENT AGREEMENT

        Reference is made to that certain Five Year Credit Agreement, dated as
of June 2, 2005, among WPS RESOURCES CORPORATION(the "Borrower"), the agents
party thereto, the Lenders party thereto and U.S. Bank National Association, as
Agent for the Lenders (as the same may be amended, modified, extended or
restated from time to time, the "Credit Agreement"). Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement.

        1.    The Assignor hereby sells and assigns to the Assignee, without
recourse and without representation and warranty except as expressly set forth
herein, and the Assignee hereby purchases and assumes from the Assignor, without
recourse and without representation and warranty except as expressly set forth
herein, the interests set forth below (the "Assigned Interest") in the
Assignor's rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment Percentage of the
Assignor on the Effective Date (as defined below) and the Loans owing to the
Assignor in connection with the Assigned Interest which are outstanding on the
Effective Date. The purchase of the Assigned Interest shall be at par (unless
otherwise agreed to by the Assignor and the Assignee) and periodic payments made
with respect to the Assigned Interest which (a) accrued prior to the Effective
Date shall be remitted to the Assignor and (b) accrue from and after the
Effective Date shall be remitted to the Assignee.

    2.    The Assignor (a) represents and warrants to the Assignee that it is
the legal and beneficial owner of the Assigned Interest and that the Assigned
Interest has not previously been transferred or encumbered and is free and clear
of any adverse claim created by the Assignor; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any other instrument or document furnished
pursuant thereto; (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Documents or any other instrument or document furnished pursuant thereto;
and (d) attaches the Note held by the Assignor and requests that the Agent
exchange such Note for a new Note payable to the order of the Assignee in an
amount equal to the Revolving Loan Commitment assumed by the Assignee pursuant
hereto and to the Assignor in an amount equal to the Revolving Loan Commitment
retained by the Assignor, if any, as specified herein.

        3.    The Assignee (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (c)
confirms that it is an 

 

<PAGE>

 

Eligible Assignee; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (e) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender,
and (f) attaches any U.S. Internal Revenue Service or other forms required under
Section 4.4.

        4.    Following the execution of this Assignment, it will be delivered
to the Agent, together with the transfer fee required pursuant to Section
11.3(b) of the Credit Agreement, for acceptance and recording by the Agent. The
effective date for this Assignment (the "Effective Date") shall be the date of
acceptance hereof by the Agent and the Borrower, as applicable, unless otherwise
specified herein.

        5.    Upon the consent of the Borrower and the Agent, as applicable, as
of the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment, have the rights and obligations
of a Lender thereunder and (b) the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Credit Agreement.

        6.    This Assignment shall be governed by, and construed in accordance
with, the laws of the State of New York.

        7.    This Assignment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

        8.    Terms of Assignment

(a) Legal Name of Assignor: ________________ (b) Legal Name of Assignee:
________________ (c) Effective Date of Assignment: ________________ (d)
Commitment Percentage Assigned: ________________% (e) Total Revolving Loans
outstanding
as of Effective Date $________________ (f) Principal Amount of Revolving
Loans assigned on Effective Date
(the amount set forth in (e)
multiplied by the percentage set
forth in (d)) $________________ (g) Revolving Loan Commitment $________________

2 

<PAGE>

(h) Principal Amount of Revolving
Loan Commitment assigned on
Effective Date (the amount set
forth in (g) multiplied by the
percentage set forth in (d)) $________________

 

The terms set forth above
are hereby agreed to:

______________________, as Assignor

By:______________________________
Name:
Title:

_______________________, as Assignee

By:_______________________________
Name:
Title:

> > > > CONSENTED TO (if applicable):
> > > > 
> > > > WPS RESOURCES CORPORATION
> > > > 
> > > > By:__________________________________
> > > > Name:
> > > > Title:
> > > > 
> > > > U.S.  BANK NATIONAL ASSOCIATION,
> > > > as Agent
> > > > 
> > > > By:__________________________________
> > > > Name:
> > > > Title:



3

<PAGE>

 